Exhibit 10.1




















ASSET PURCHASE AGREEMENT










By And Among








INX INC.,




MARKETWARE INC.,


AND


TIMOTHY DARRYL JOHNSON








December 31, 2009



--------------------------------------------------------------------------------


 
ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (“Agreement”) is made this 31st day of December,
2009 (the “Agreement Date”), by and among: INX Inc., a Delaware corporation
(“Buyer”); Marketware Inc., a California corporation (“Seller”) and Timothy
Darryl Johnson, individually (“Shareholder”).


WHEREAS, Seller is engaged in the business of providing desktop hardware,
software and licensing agreements to the State of California and the designing,
installing and supporting of networks, unified communications, IP based
solutions including access control, video surveillance, digital media systems ,
computer server, computer desktop and data storage systems and related
technology in selected cities in the United States and specifically in
California and to the State of California (the “Seller’s Business”);
 
WHEREAS, Seller desires to sell to Buyer and Buyer desires to purchase from
Seller, certain assets, properties and rights of Seller utilized by it in
connection with the operation of Seller’s Business upon the terms and conditions
of this Agreement;


WHEREAS, Shareholder owns 100% of the outstanding capital stock of Seller;


WHEREAS, as an inducement to Buyer to enter into this Agreement, Shareholder has
approved  this Agreement and desires to become a party to this Agreement
pursuant to the terms hereof; and


WHEREAS, Seller has provided the Seller disclosure letter dated the same date as
this Agreement, together with related schedules, attachments and exhibits
thereto the “Seller Disclosure Letter”), which is attached hereto as Exhibit A
and incorporated  by reference.


           NOW, THEREFORE, in consideration of the foregoing recitals, the
mutual covenants contained herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:


ARTICLE I.
PURCHASE AND SALE OF ASSETS


1.1           Purchase and Sale of Assets.  Pursuant to the terms and subject to
the conditions set forth in this Agreement, at the Closing (defined Section 1.8
below), Seller shall sell, assign, transfer, convey and deliver to Buyer, free
and clear of all mortgages, pledges, liens, claims, charges, encumbrances and
other security interests (collectively, “Security Interests”) other than
Permitted Liens (as defined in 3.1(d) below), and Buyer shall purchase only the
assets, properties, and rights of Seller described below (all of such
specifically described assets, properties and rights being hereinafter
collectively referred to as the “Purchased Assets”):


(a)           Personal Property.  All of the equipment, computer hardware,
furniture, fixtures, appliances, furnishings, all computer and
telecommunications equipment, appliances and systems which are owned by Seller
and all leasehold improvements together with all other personal property listed
on Schedule 1.1(a) to the Seller Disclosure Letter;



--------------------------------------------------------------------------------


 
(b)           Intellectual Property.  (i) All inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, including the right to enforce any rights embodied
therein and to collect damages for any past, infringement of such rights by
third parties, (ii) ideas and conceptions to the extent that such are legally
recognized as a proprietary intangible right under common law or by a national
(including the United States) or multinational statutory invention
registrations, patents, patent registrations and patent applications (including
all reissues, divisions, continuations, continuations-in-part, extensions and
reexaminations) and all rights therein provided by international treaties or
conventions and all improvements to the inventions disclosed in each such
registration, patent or application, (iii) all trademarks, service marks, trade
dress, logos, trade names, and corporate names, together with all translations,
adaptations, derivations, and combinations thereof and including all goodwill
associated therewith, all applications, registrations, and renewals in
connection therewith, and the right to register, perfect and enforce any rights
embodied therein and to collect damages for any past, infringement of such
rights by third parties, (iv) all copyrightable works, all copyrights, and all
applications, registrations, and renewals in connection therewith, (v) all mask
works and all applications, registrations, and renewals in connection therewith,
(vi) all trade secrets and confidential business information (including ideas,
research and development, know-how, formulas, techniques, technical data,
designs, drawings, specifications, customer, supplier and vendor lists, pricing
and cost information, and business and marketing plans and proposals), (vii) all
computer software (including data and related documentation) developed or owned
by Seller, including source code, operating systems and specifications, data,
databases files, documentation and other materials and documentation related
thereto, (viii) all other proprietary rights, (ix) all licenses, and (x) all
copies and tangible embodiments thereof (in whatever form or medium)
(collectively, (i) through (x) above, the “Intellectual Property”);


(c)           Domain Names.  All of Seller’s right, title and interest in and to
each domain name and the registration thereof, all associated universal resource
locators, whether registered in the name of Seller or by any other person on
behalf of Seller, together with all goodwill connected with and symbolized by
such domain names or locators, and any intellectual property rights relating
thereto, including, but not limited to, e-mail addresses, websites,
translations, adaptations, derivations, copyrights, and combinations thereof,
all applications, registrations, and renewals in connection therewith, and the
right to register, perfect and enforce any rights embodied therein, including
the right to collect damages for any past, infringement of such rights by third
parties to the extent any such intellectual property rights exist (the “Domain
Names”), each of which is listed on Schedule 1.1(c) to the Seller Disclosure
Letter;


(d)           Documents.  A copy of all of Seller’s books, records, papers and
documents which relate to the Purchased Assets, including all purchase and sales
records and customer and supplier records;


(e)           Inventory.  All inventories of product including raw material,
work-in-process, finished products, packing materials, stores and supplies,
spare parts, samples, point of sale material and merchandise of Seller held for
resale by Seller, but only to the extent listed on Schedule 1.1(e) to the Seller
Disclosure Letter (the “Inventory”);
 
(f)           Contract Rights.


 
(i)
All rights under the uncompleted portion of the Acquired Partially Completed
Contracts (as defined in Section 2.21);



 
(ii)
All rights whatsoever to all contracts, agreements, joint ventures, commitments,
leases, licenses, purchase orders and other agreements, whether oral or written
arising out of the operation of Seller’s Business (other than the Retained
Partially Completed Contracts and the Acquired Partially Completed Contracts),
including but not limited to those listed on Schedule 1.1(f)(ii) to the Seller
Disclosure Letter (collectively, the “Acquired Contracts”)

 

--------------------------------------------------------------------------------


 
(g)          Name.  The right to use the name “Marketware Inc.,” “Marketware
Technologies” and all variants thereof;


(h)          Manufactures’ and Vendors’ Warranties.   All rights under
manufacturers’ and vendors’ warranties related to items included in the
Purchased Assets, including but not limited to such of the foregoing as are
listed on Schedule 1.1(h) to the Seller Disclosure Letter.


(i)           Supplier Rebates.   All rights to all vendor rebates and credits
relating to periods before or after the Closing; provided, however, that such
rights shall not include any rights to rebates or credits relating to (A)
defective products or inventory for which Seller has, prior to the Closing (i)
submitted a written claim, (ii) returned such defective product or inventory and
(iii) recorded a receivable on Seller’s financial records or (B) any fully
accrued Dell, Microsoft, Apple, HP and Cisco  rebates that have been properly
accounted for by Seller prior to the Closing Date.


(j)            Deposits.   All cash and collateral deposits made under the terms
of leases and other contracts included in clauses (a) through (i) above.


1.2           Assets Excluded from Sale.  Other than the Purchased Assets, Buyer
is not purchasing and Seller is not selling any other asset or right of Seller
and the parties hereby expressly exclude the assets set forth on Schedule 1.2 to
the Seller Disclosure Letter.


1.3           Transfer of Purchased Assets.  Seller shall deliver or cause to be
delivered to Buyer such other good and sufficient instruments reasonably
requested by Buyer transferring to Buyer title to all of the Purchased Assets or
Seller’s interest therein, all in accordance with this Agreement.  Such
instruments of transfer (a) shall be in the form which is usual and customary
for transferring the type of property involved under the laws of the
jurisdictions applicable to such transfers, (b) shall be in form and substance
reasonably satisfactory to Buyer and its counsel, (c) shall effectively vest in
Buyer good and marketable title, or Seller’s interest therein as provided in
this Agreement, to all of the Purchased Assets, free and clear of all Security
Interests other than Permitted Liens, and (d) where applicable, shall be
accompanied by evidence of the discharge of all Security Interests against the
Purchased Assets.


           1.4           Retained Liabilities.   Buyer shall not assume and
shall not be liable for any Liabilities (as defined below) of Seller other than
the Assumed Liabilities (as defined in Section 1.5 below) (collectively, the
“Retained Liabilities”), and all such Retained Liabilities shall be and remain
the responsibility of Seller, including, without limitation, (a) any Liabilities
arising out of or the result of any activity associated with the Purchased
Assets prior to the Closing, (b) Liabilities under any contract to which Seller
is a party (excluding, however, all Liabilities assumed by Buyer hereunder under
the Acquired Contracts and the Acquired Partially Completed Contracts), (c)
Liabilities with respect to all Taxes (as defined in Section 2.12 below),
Liabilities relating to, or arising under or in connection with, any Employee
Benefit Plan (as defined in Section 3.1(p) below), and (e) any Liabilities of
Seller related to any Environmental Law (as defined in Section 3.1(t)
below).  Seller shall discharge in a timely manner or shall make adequate
provision for all Retained Liabilities and Shareholder and Seller shall jointly
and severally indemnify Buyer and hold it harmless against all Retained
Liabilities.  As used in this Agreement, the term “Liability” and “Liabilities”
shall mean and include any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted or unasserted,
liquidated or unliquidated, secured or unsecured.
 
 
1.5         Assumed Liabilities. As of the Closing, Buyer will assume and
thereafter in due course pay and fully satisfy, as and when the same shall
become due and payable, the following liabilities and obligations (the “Assumed
Liabilities”):



--------------------------------------------------------------------------------


 
(a)           the Liabilities and obligations of Seller arising in the regular
and ordinary course of the conduct of Seller’s Business consistent with past
practice prior to the Closing Date, under (i) the Acquired Contracts and (ii)
the obligations remaining after the Closing under the Acquired Partially
Completed Contracts, but excluding any liabilities resulting from (A) the
Retained Partially Completed Contracts or (B) any warranty claim or breach of
any contract prior to the Closing Date;


(b)           all payment liabilities arising under the vendor accounts listed
on Schedule 1.5(b) to the Seller Disclosure Letter;


(c)           all Liabilities arising after the Closing Date under the office
space lease contract for the office space located at 3840 Rosin Ct., Suite 100,
Sacramento, California 95834, which property lease contract is set forth on
Schedule 3.1(j)(ii) to the Seller Disclosure Letter; provided, however, that all
rent payment obligations paid by Seller under such leases prior to Closing for
any period after the Closing shall be prorated between Seller and Buyer based on
the time period the leased space was occupied by Seller prior to Closing;


(d)           all Liabilities arising after the Closing Date under the equipment
lease contracts listed on Schedule 1.5(d) to the Seller Disclosure Letter, with
an aggregate remaining balance of approximately $25,000.


            1.6            Purchase Price.  The purchase price for the Purchased
Assets and the covenants of Shareholder and Seller included herein, is an
aggregate purchase price of three hundred and fifty thousand dollars
($350,000.00) in immediately available funds which shall be paid at Closing by
Buyer to Seller as follows: (i) three hundred and fifteen thousand dollars
($315,000.00) in immediately available funds shall be paid by Buyer to Seller at
Closing (the “Closing Cash”) and (ii) thirty-five thousand dollars ($35,000.00)
shall be retained by Buyer and hold in escrow in accordance with Section 2.19
below (the “Holdback Cash”).
 
1.7           Additional Purchase Consideration.  As additional consideration
for the Purchased Assets, Buyer will pay additional purchase consideration to
the Seller following the Closing Date based on and contingent upon certain
post-Closing financial performance beginning on the first day of the first full
calendar month after the Closing (the “Additional Purchase Consideration”) as
set forth in this section 1.7.


(a)           Buyer will pay Seller a variable contingent payment based on and
contingent upon the financial performance of Buyer’s business unit that is
comprised, after the Closing Date, solely of (i) those business activities
conducted by Seller at its current location in Sacramento, California at and
immediately prior to the Closing Date, which are being acquired pursuant to this
Agreement and (ii) those business activities conducted by Buyer at its current
location in Sacramento, California (collectively clauses (i) and (ii), the
“Acquired Business Operations”).  For purposes of this Agreement, the term
“Acquired Business Operating Income Contribution” means the Operating Income (as
defined by GAAP as applied by Buyer in operating its business) contribution
attributable to the Acquired Business Operations before any allocation of
Buyer’s corporate-level operations and administrative expenses, all as
reasonably determined by Buyer using its normal accounting methodologies and
processes, in accordance with Generally Accepted Accounting Principles (“GAAP”)
and subject to review by Seller.  For the purposes of determining Acquired
Business Operating Income Contribution, the cost of amortization of assets
(other than intangible assets) acquired pursuant to this Agreement will be
considered an expense of the Acquired Business Operations but the cost of
amortization of all intangible assets acquired pursuant to this Agreement will
be excluded as an expense of the Acquired Business Operations.  The Additional
Purchase Consideration will be calculated and paid in two annual components -
the first based on the first 12-month period following the Closing Date (the
“First Year Measurement Period”) and the second based on the second 12-month
period following the Closing Date (the “Second Year Measurement Period”), as set
forth below.



--------------------------------------------------------------------------------


 
 
(i)
First Year.  The amount of Additional Purchase Consideration to which Seller
will be entitled to in respect of the First Year Measurement Period shall be
calculated based on achievement of Acquired Business Operating Income
Contribution during the First Year Measurement Period and will be an amount
equal to Three Hundred Thirty-Seven Thousand Five Hundred Dollars ($337,500)
times the Attainment Percentage (defined below).  As used in this Section
1.7(a)(i), the term “Performance Ratio” shall mean the percentage resulting from
dividing  the Acquired Business Operating Income Contribution during the First
Year Measurement Period by Four Hundred Fifty Thousand Dollars
($450,000).  After establishing the Performance Ratio, the percentage used to
calculate the amount of the Additional Purchase Consideration shall be
calculated (as used in this Section 1.7(a)(i), the “Attainment Percentage”) as
follows:  The Attainment Percentage shall be equal to the Performance Ratio if
the Performance Ratio is 100%, however, if the Performance Ratio is less than
100%, the Attainment Percentage shall be reduced by 1% for each 1% that the
Performance Ratio is less than 100%, and if the Performance Ratio is more than
100%, the Attainment Percentage shall be increased by 1% for each 1% that the
Performance Ratio exceeds 100% up to 150%, and shall increase by 0.5% for each
1% between 150% and 200%; provided, however, if the above calculation results in
an Attainment Percentage that is less than 50%, then the Attainment Percentage
shall be zero.  In no event shall the amount of Additional Purchase
Consideration payable in respect of the First Year Measurement Period exceed
five hundred ninety thousand six hundred and twenty-five dollars ($590,625).



 
(ii)
Second Year.  The amount of Additional Purchase Consideration to which Seller
will be entitled to in respect of the Second Year Measurement Period shall be
calculated based on achievement of Acquired Business Operating Income
Contribution during the Second Year Measurement Period and will be an amount
equal to  Seven Hundred Fifty Thousand Dollars ($750,000) times the Attainment
Percentage (defined below).  As used in this Section 1.7(a)(ii), the term
“Performance Ratio” shall mean the percentage resulting from dividing
the  Acquired Business Operating Income Contribution during the Second Year
Measurement Period by One Million Dollars ($1,000,000).  After establishing the
Performance Ratio, the percentage used to calculate the amount of the Additional
Purchase Consideration shall be calculated (as used in this Section 1.7(a)(ii),
the “Attainment Percentage”) as follows:  The Attainment Percentage shall be
equal to the Performance Ratio if the Performance Ratio is 100%, however, if the
Performance Ratio is less than 100%, the Attainment Percentage shall be reduced
by 1% for each 1% that the Performance Ratio is less than 100%, and if the
Performance Ratio is more than 100%, the Attainment Percentage shall be
increased by 1% for each 1% that the Performance Ratio exceeds 100% up to 150%,
and shall increase by 0.5% for each 1% between 150% and 200%; provided, however,
if the above calculation results in an Attainment Percentage that is less than
50%, then the Attainment Percentage shall be zero. In no event shall the amount
of Additional Purchase Consideration payable in respect of the Second Year
Measurement Period exceed one million three hundred twelve thousand five hundred
dollars ($1,312,500).




--------------------------------------------------------------------------------


 
(b)           Each payment of Additional Purchase Consideration shall be
calculated and paid by Buyer to Seller within ninety (90) days of the end of the
applicable measurement period to which such payment relates. In addition, at
least seventy-five percent (75%) of all Additional Purchase Consideration
payable in respect of the First Year Measurement Period and at least fifty
percent (50%) of all of all Additional Purchase Consideration payable in respect
of the Second Year Measurement Period shall be paid in cash and the remainder
shall be paid to the Seller, at Buyer’s option, in either cash or the issuance
to Seller of such number of shares of common stock, $0.001 par value, of Buyer
(“Buyer Common Stock”), determined by dividing the percentage of the Additional
Purchase Consideration to be paid in shares of Buyer’s Common Stock by the price
of Buyer’s Common Stock using the average closing price per share for the Common
Stock as reported by the NASDAQ for the five (5) consecutive trading days ending
prior to the second day before the date of funding of such payment of Additional
Purchase Consideration.  Promptly upon calculating the amount of Additional
Purchase Consideration, if any, payable to Seller, Buyer shall provide Seller
with a copy of the combined regional statement of financial results upon which
such calculations are based.


1.8            Closing.  The consummation of the transactions contemplated by
this Agreement (the “Closing”) shall take place at the offices of INX Inc. at
11757 Katy Freeway, 5th Floor, Houston, Texas 77079 on the later of (a) the
Agreement Date, or (b) the first business day after all of the conditions set
forth in Articles VI and VII hereof have been satisfied or waived, or such other
place and time as the parties may mutually agree (the “Closing Date”).  All of
the deliveries and other transactions required to take place at the Closing and
all documents relating thereto shall be interdependent and none shall be
effective unless and until all are effective (except to the extent that the
party entitled to the benefit thereof has waived satisfaction or performance
thereof in writing as a condition precedent hereto).


1.9            Deliveries at the Closing.  At the Closing, (a) Seller shall
deliver to Buyer the various certificates, instruments and documents referred to
in Article VI below, and (b) Buyer will deliver to Seller the various
certificates, instruments, and documents referred to in Article VII below.


1.10          Consummation of Closing.  All acts, deliveries, and confirmations
comprising the Closing, regardless of chronological sequence, shall be deemed to
occur contemporaneously and simultaneously upon the occurrence of the last act,
delivery, or confirmation of the Closing and none of such acts, deliveries, or
confirmations shall be effective unless and until the last of the same shall
have occurred.








ARTICLE II.
ADDITIONAL AGREEMENTS

 
2.1           Non-Competition, Non-Solicitation and Confidentiality.  For
purposes of this Agreement, the following definitions shall apply:


(a)           “Affiliate” with respect to any Person, shall mean and include any
Person controlling, controlled by or under common control with such Person
either as of or following the date of this Agreement;


(b)           “Company Activities” shall mean either (i) designing, installing
or supporting computer data networks, IP telephony systems, desktop hardware,
software and licensing systems and/or datacenter virtualization projects, (ii)
designing, installing or supporting computer networks, unified communications,
datacenters, computer servers or data storage systems and related technology,
(iii) promoting, marketing or selling computer data network equipment, IP
telephony systems, laptop computers, desktop computers, computer servers or data
storage systems, or other datacenter related equipment, (iii) designing,
implementing, promoting, marketing or selling software applications for IP
telephony applications, virtualization software or software to manage
datacenters, or (iv) engaging in any other business activities which are
conducted, offered or provided by Seller, Buyer or any Affiliate of either of
them at any time during the 12-month period prior to the date of this Agreement,
including, without limitation, all activities associated with Seller’s Business
but expressly excluding any of these activities if performed  (A) in conjunction
with employment duties for a manufacturer representing or supporting such
manufacturer’s products or  (B) as part of an organization’s internal IT staff
supporting such organization's internal IT systems.
 

--------------------------------------------------------------------------------


 
(c)           “Confidential Information” shall mean any data or information
(whether written or not, tangible or intangible), of Buyer, Seller or any
Affiliate of either of them, other than Trade Secrets (as defined below), which
is valuable to Buyer, Seller or any Affiliate of either of them and not
generally known to competitors or which by its nature is generally treated as
confidential or proprietary, including, but not limited to, the existence and
terms of this Agreement.


(d)           “Non-Compete Period” shall mean the period from the Closing Date
through the date five years after the Closing Date.


(e)           “Non-Solicitation Period” shall mean the period from the Closing
Date through the date five years after the Closing Date.


(f)           “Person” shall mean any individual, corporation, partnership,
limited liability company, firm, joint venture, association, joint-stock
company, trust, unincorporated organization or other entity.


(g)           “Protected Area” shall mean the states of California, Nevada and
Oregon.
 
(h)           “Trade Secrets” shall mean all technical or nontechnical data,
formulas, patterns, compilations, or programs, including, without limitation,
computer software and related source codes, devices, methods, techniques,
drawings, processes, financial data, financial plans, product plans, lists of
actual or potential customers or suppliers, or other information similar to any
of the foregoing, which derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can derive economic value from its disclosure or use.


2.2           Confidentiality.  Buyer, Seller and Shareholder shall keep
confidential and not disclose the existence of this Agreement, the transactions
described herein and all Confidential Information; provided, however, that
Seller and Shareholder may, upon obtaining the prior written consent of the
Buyer, disclose the existence of this Agreement and the terms hereof, but solely
in the manner and subject to any restrictions or limitations imposed on such
disclosure by Buyer in connection with granting such prior written consent.  The
provisions of this Section 2.2 shall not apply with respect to any Confidential
Information which (a) was already known by one party when such information was
received from the other party, (b) was available to the general public at the
time of such receipt, (c) subsequently becomes known to the general public
through no fault or omission by a party hereto, (d) is subsequently disclosed by
a third party which has the bona fide right to make such disclosure, (e) is
disclosed by any party hereto in confidence to its professional advisors or by
Buyer to potential lenders and investors who agree to keep such information
confidential, (f) is required to be disclosed by law or a governmental agency,
including for income tax reporting purposes and in connection with any filing to
be made by Buyer with the Securities and Exchange Commission, or (g) is required
to be disclosed in order to enforce this Agreement.



--------------------------------------------------------------------------------


 
2.3           Trade Secrets.  Seller and Shareholder shall hold in confidence at
all times after the date hereof all Trade Secrets related to Seller, Buyer and
each of their respective Affiliates and shall not disclose, publish or make use
of those Trade Secrets at any time after the date hereof, without the prior
written consent of Buyer.  The provisions of this Section 2.3 shall not apply
with respect to any Trade Secret which (a) was already known by one party when
such information was received from the other party, (b) was available to the
general public at the time of such receipt, (c) subsequently becomes known to
the general public through no fault or omission by a party hereto, (d) is
subsequently disclosed by a third party which has the bona fide right to make
such disclosure, (e) is disclosed by either in confidence to its professional
advisors or by Buyer to potential lenders and investors who agree to keep such
information confidential, (f) is required to be disclosed by law or a
governmental agency, including for income tax reporting purposes and in
connection with any filing to be made by Buyer with the Securities and Exchange
Commission, or (g) is required to be disclosed in order to enforce this
Agreement.  Nothing in this Agreement shall diminish the rights of Seller or
Buyer regarding the protection of Trade Secrets, Confidential Information and
other intellectual property pursuant to applicable law.


2.4           Trade Name. Seller and Shareholder shall not, directly or by
assisting others, own, manage, operate, join, control or participate in the
ownership, management, operation or control of any business conducted under the
corporate or trade name of Seller (or any variation thereof) or any of its
Affiliates (other than as an employee of Buyer or one of its Affiliates) without
the prior written consent of Buyer


2.5           Non-Competition.


(a)           Coverage.  Seller and Shareholder hereby acknowledge that Buyer,
either directly or indirectly through one or more of its Affiliates, conducts or
will conduct Company Activities throughout the Protected Area, and acknowledges
that to protect adequately the interest of Buyer in the operation of each Person
through which it will engage in Company Activities after the date of this
Agreement, it is essential that any non-compete covenant with respect thereto
cover all Company Activities in the Protected Area except as specifically
provided in Section 2.5(b) below.


(b)           Covenant.  During the Non-compete Period, neither Seller nor
Shareholder shall in any manner, directly or indirectly, engage in or have an
equity or profit interest in, or render services to any business that conducts
any Company Activities in the Protected Area, including any federal, state or
local government or agency located in the Protected Area.  Notwithstanding
anything herein to the contrary, nothing in this Agreement shall prevent or
prohibit Seller or Shareholder from owning not more than 5% of a class of equity
securities issued by any entity listed on any national securities exchange or
interdealer quotation system.


2.6           Non-Solicitation of and Non-Interference with Employees, Customers
and Vendors.  During the applicable Non-Solicitation Period, neither Seller nor
Shareholder shall, in any manner, directly or indirectly:


(a)           solicit or attempt to solicit any business from any customers or
prospective customers of Buyer or any of its Affiliates for purposes of engaging
in any Company Activities in any Protected Area;


(b)           recruit or hire away or attempt to recruit or hire away, on its
behalf or on behalf of any other person, firm or corporation, any employee of
Buyer or any of its Affiliates; or


(c)           interfere with or otherwise attempt to affect Buyer’s relationship
with any employee, customer, or prospective customer, supplier or vendor of
Buyer or any of its Affiliates.



--------------------------------------------------------------------------------


 
2.7           Consideration and Acknowledgment.  In consideration for the
covenants and agreements made by Shareholder in Sections 2.2, 2.3, 2.4, 2.5 and
2.6, at Closing the Buyer shall deliver to Shareholder one thousand dollars
($1,000) in cash payable at Closing.  Seller, Shareholder and Buyer each
acknowledge and agree that the covenants set forth in Sections 2.2, 2.3, 2.4,
2.5 and 2.6 are reasonable as to time, scope and territory given Buyer’s need to
protect its Trade Secrets, Confidential Information and its substantial
investment in the Purchased Assets, its employees, customers and vendors,
particularly given the complexity and competitive nature of Buyer’s and its
Affiliate’s business.  Seller and Shareholder further acknowledge that (a) it
would be difficult to calculate damages to Buyer and its Affiliates from any
breach of Seller’s or Shareholder’s obligations under either of Sections 2.2,
2.3, 2.4, 2.5 or 2.6, (b) that injuries to Buyer and its Affiliates from any
such breach would be irreparable and impossible to measure, and (c) that the
remedy at law for any breach or threatened breach of Seller’s or Shareholder’s
obligations under either of Sections 2.2, 2.3, 2.4, 2.5 or 2.6 of this Agreement
would therefore be an inadequate remedy, and accordingly, Buyer shall, in
addition to all other available remedies (including without limitation seeking
such damages as it can show it and its Affiliates have sustained by reason of
such breach or the exercise of all other rights it has under this Agreement), be
entitled to injunctive and other similar equitable remedies.


2.8           Further Assurances.  Each party hereto from time to time hereafter
at any other party's request and without further consideration shall execute and
deliver to such other party such instruments of transfer, conveyance and
assignment in addition to those delivered pursuant to this Agreement as shall be
reasonably requested to transfer, convey and assign more effectively the
Purchased Assets to Buyer, the costs of which shall be paid by the requesting
party.


2.9           Expenses.  Except as otherwise provided herein, Buyer, Seller and
Shareholder shall each be responsible for their own expenses incurred in
connection with the negotiations among the parties, and the authorization,
preparation, execution and performance of this Agreement and the transactions
contemplated hereby.


2.10           Brokers.  Buyer shall indemnify Seller and hold it harmless from
and against all claims or demands for commissions or other compensation by any
broker, finder, or similar agent claiming to have been employed by or on behalf
of Buyer.  Seller and Shareholder shall jointly and severally indemnify Buyer
and hold it harmless from and against all claims or demands for commissions or
other compensation by any broker, finder or similar agent claiming to have been
employed by or on behalf of Seller or any Shareholder.


2.11           Publicity.  After the Closing Date, all press releases and other
public announcements respecting the subject matter hereof shall be made only by
Buyer; provided, however, that Seller may make any disclosure required to be
made under applicable law if it has determined in good faith that it is
necessary to do so and used its best efforts, prior to the issuance of the
disclosure, to provide Buyer with a copy of the proposed disclosure and to
discuss the proposed disclosure with Buyer.


2.12           Liability for Taxes.


(a)           Definition.  As used herein, “Tax” or “Taxes” means all taxes,
however denominated, including any interest or penalties or additions thereto
whether disputed or not, including any obligation to indemnify or otherwise
assume or succeed to the tax Liability of any other Person that may become
payable in respect thereof, imposed by any federal, state, local or foreign
government or any agency or political subdivision of any such government, which
taxes shall include, without limiting the generality of the foregoing, all
income taxes (including, but not limited to, United States federal income taxes
and state income Taxes), payroll and employee withholding taxes, unemployment
insurance, social security, sales and use taxes, excise taxes, environmental
taxes, franchise taxes, gross receipts taxes, occupation taxes, real and
personal property taxes, stamp taxes, transfer taxes, withholding taxes,
workers’ compensation taxes, escheat, value-added taxes, alternative or add-on
minimum taxes and other obligations of the same or of a similar nature, whether
discovered before, on or after the Closing.



--------------------------------------------------------------------------------


 
(b)           Taxes Before  the Closing.  Seller shall be liable for, and shall
together with Shareholder jointly and severally, indemnify and hold Buyer
harmless from, (a) all Taxes (as defined above) and Security Interests relating
to any Taxes that are imposed on (either before or after the Closing Date) or
incurred with respect to the Purchased Assets for any period ending on or before
the Closing Date, (b) any Taxes payable as a result of a breach by Seller or
Shareholder of any of the representations set forth in Section 3.1(i) hereof,
and (c) any necessary and reasonable attorneys’ fees or other costs incurred by
Buyer or its Affiliates in connection with any payment from Seller under this
Section 2.12(b).  Buyer and Seller agree to provide assistance to one another
and to cooperate fully with one another after the Closing Date to account for
all Taxes that may be imposed on or incurred with respect to the Purchased
Assets during any period prior to the Closing Date.


(c)            Taxes Following the Closing.  Buyer shall be liable for, and
shall indemnify and hold Seller and Shareholder harmless from, (a) all Taxes (as
defined above) and Security Interests relating to any Taxes that are imposed on
or incurred with respect to the Purchased Assets for any period commencing and
ending after the Closing Date, and (b) any necessary and reasonable attorneys’
fees or other costs incurred by Seller or Shareholder in connection with any
payment from Buyer under this Section 2.12(c).


(d)           Sales, Transfer and Excise Taxes.  Buyer shall pay directly all
excise, sales, transfer and other similar Taxes, levies and charges from any
California state taxing authority, (including all bulk sales taxes, if any),
that may be imposed upon, or payable or collectible or incurred in connection
with, this Agreement and the transactions contemplated herein.  All obligations
under this Section 2.12 shall survive the Closing hereunder and continue until
30 days following the expiration of the statute of limitations on assessment of
the relevant Tax.


2.13           Right to Refunds.  If Seller, on the one hand, or Buyer, on the
other hand, receives a refund of any Taxes for which the other has paid such
Taxes, then the party receiving such refund shall, within 30 days after its
receipt, remit such refund to the party who paid such Taxes; provided, however,
that this section shall not affect the Liability of the parties for Taxes as set
forth in Section 2.12(b) or 2.12(c) hereof.


2.14           Intercompany Transactions.  Prior to the Closing, all
intercompany payables and receivables between Seller and Shareholder and between
Seller and any of its Affiliates that in any way are related to or otherwise
affect any Purchased Asset shall be released by Seller, Shareholder or any
Affiliate of either of them, as the case may be, and Shareholder hereby release
any claims or other rights he or she may have in and to any of the Purchased
Assets.


2.15           Allocation of Purchase Price.  For all income tax purposes, each
of the parties shall report the transactions contemplated by this Agreement as
an “applicable asset acquisition” by Buyer within the meaning of Section 1060 of
the Internal Revenue Code of 1986, as amended.  In connection therewith, each of
the parties hereby agrees that the fair market value of any Class I, Class II,
Class III, Class IV or Class V assets (as described in Section 1.1060-1(c)(2) of
the Treasury Regulations) of Seller at the Closing will be equal to their
respective federal income tax bases to Seller immediately prior thereto, and the
excess of the total consideration (as determined pursuant to Section
1.1060-1(c)(1) of the Treasury Regulations) paid for the Purchased Assets by
Buyer over such aggregate tax bases shall be allocable to Class VI and Class VII
assets as described in such Treasury Regulations.  Buyer and Seller shall
cooperate in good faith to mutually agree upon and complete IRS Form 8594 (Asset
Acquisition Statement Under Section 1060).  Buyer shall prepare and deliver a
draft IRS Form 8594 (Asset Acquisition Statement Under Section 1060) to Seller
within 180 days after the Closing Date and unless Seller objects to such draft
IRS Form 8594 within ten day of its receipt from Buyer, Seller shall be deemed
to have agreed to such draft IRS Form 8594.  Seller shall timely file such Form
8594 with the IRS reporting the transaction in compliance with this Section
2.15.  In any proceeding related to the determination of any Tax, no party may
contend or represent that the allocation is not a current allocation.



--------------------------------------------------------------------------------


 
2.16           Name Change.  Seller shall execute and deliver an amendment to
its Articles of Incorporation to change its name to a name other than Marketware
Inc., Marketware Technologies or any variant thereof in acceptable form to be
filed with the California Secretary of State office and any other jurisdiction
where Seller is qualified to do business within 180 days following the date of
this Agreement; provided, however, that for a period of one year following the
Closing Date, Buyer hereby grants to Seller the non-exclusive and terminable
right and license to use the name  “Marketware Technologies” solely for purposes
of facilitating invoicing and billing of customers party to any Retained
Partially Completed Contract.


2.17           Employees.  The term “Key Employees” shall be defined as those
individuals listed on Schedule 2.17 to the Seller Disclosure Letter.  Buyer
hereby agrees to employ each Key Employee in accordance with  Buyer’s or Buyer’s
affiliate’s form of employment agreement (subject to such changes as the
respective parties thereto may hereafter agree in writing).  Other than the Key
Employees, Buyer shall have no obligation to offer employment to any of Seller’s
existing employees.


2.18
Consent of Third Parties.



(a)           Despite anything to the contrary in this Agreement, this Agreement
shall not constitute an assignment or transfer of, or an agreement to assign or
transfer, any Governmental Approval (defined below), contract, instrument,
lease, permit or other agreement or arrangement or any claim, right or benefit
arising thereunder or resulting therefrom if an assignment or transfer or an
attempt to make such an assignment or transfer without the consent of a third
party would constitute a breach or violation thereof or would violate any
applicable law or regulation, or would otherwise affect adversely the rights of
Seller or Buyer thereunder; and any transfer or assignment by Seller of any
interest under any such Governmental Approval, contract, instrument, lease,
permit or other agreement or arrangement that requires the consent or approval
of a third party shall be made subject to such consent or approval being first
obtained.  As used herein, “Governmental Approval” means any consent, approval,
authorization, waiver, permit, grant, franchise, concession, agreement, license,
exemption or order of, registration, certificate, declaration or filing with, or
report or notice to, any federal, state or local government, or any political
subdivision thereof, any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government,
including, without limitation, any governmental authority, agency, department,
board, commission or instrumentality of the United States, any state of the
United States or any political subdivision thereof, and any tribunal or
arbitrator(s) of competent jurisdiction, and any self-regulatory organization.


(b)           Seller will give any required notices, and Buyer and Seller will
cooperate following the Closing, using their respective commercially reasonable
best efforts, in order to obtain necessary third party consents to the sale and
transfer of the Purchased Assets as contemplated by this Agreement.


(c)           Seller and Buyer will give any notices to, make any filings with,
and use its commercially reasonable efforts to obtain any Governmental Approval
in connection with the consummation of the transactions contemplated by this
Agreement.



--------------------------------------------------------------------------------


 
(d)           With respect to any consents or approvals that have not been
obtained on or before the Closing Date, Seller and Buyer shall cooperate in any
lawful arrangement that is reasonable for both Buyer and Seller (considering all
relevant factors including practicality, financial burden and risk) to provide
that Buyer shall receive the interest of Seller in the net benefits under any
such Governmental Approval, contract, instrument, lease, permit or other
agreement or arrangement or any claim, right or benefit arising thereunder or
resulting therefrom.  Such arrangements may include (if lawful and reasonable
considering all relevant factors) the performance by Buyer as agent for Seller
such that Buyer will derive the benefit of such agreement to the extent that
Buyer would have benefited if the necessary third party consent or approval had
been obtained.  Seller and Buyer agree to use their respective good faith,
commercially reasonable efforts to negotiate and document any such arrangements.


2.19           Holdback Cash.  On the Closing Date Buyer shall retain the
Holdback Cash to be held by Michael Narsete, P.C. (“Escrow Agent”) in escrow to
satisfy any claims by Buyer against Seller or Shareholder for a period of up to
one (1) year after the Closing Date (the “Escrow Period”), in accordance with
the terms of this Agreement and that certain Escrow Agreement, dated December
31, 2009, among, Buyer, Seller Shareholder.  At the end of each calendar month
during the Escrow Period Buyer shall, in good faith, determine the amount of any
claims under this Agreement and deliver to Seller notice of the amount of
Holdback Cash to be disbursed to address any such claims by Buyer.  Following
the expiration of the Escrow Period, Buyer shall cause the remaining balance of
the Holdback Cash, after the payment of all such claims and reservation of
amounts reasonably deemed sufficient to satisfy unresolved claims of which
Seller has been provided prior written notice, to be distributed by the Escrow
Agent to Seller within five (5) Business Days in accordance with the terms of
this Agreement.  The costs and expenses associated with the establishment and
maintenance of the escrow of the Holdback Cash shall be borne solely by Buyer.
 
2.20           Retained Partially Completed Contracts.  There are certain
uncompleted customer contracts of Seller that will be retained by Seller after
Closing, either because such contracts were already substantially fulfilled and
billed by Seller prior to Closing, or because the consent to assignment of the
contract cannot be obtained from the customer, or for other reasons.  All of
these retained partially completed customer contracts (the “Retained Partially
Completed Contracts”) are listed on Schedule 2.20 to the Seller Disclosure
Letter.  Seller shall retain the Retained Partially Completed Contracts
following the Closing, and will retain the obligations and duties under the
Retained Partially Completed Contracts following Closing.  Seller hereby agrees
to utilize Buyer exclusively as Seller’s agent to perform the services to the
customer required to complete each Retained Partially Completed Contracts (other
than Prohibited Retained Partially Completed Contracts) following
Closing.  Seller and Buyer shall cooperate with each other in good faith to
ensure that all customers party to a Retained Partially Completed Contract
(other than Prohibited Retained Partially Completed Contracts), properly direct
to Seller all payments owed to Seller thereunder.  In the event that through
error or mistake, any customer party to a Retained Partially Completed Contract
(other than Prohibited Retained Partially Completed Contracts), directly pays
Buyer for any amount owed by such customer to Seller under a party to a Retained
Partially Completed Contract (other than Prohibited Retained Partially Completed
Contracts), Buyer shall promptly forward such misdirected amounts to Seller.
Buyer and its Affiliates shall have no obligation to perform any of Seller’s
obligations under any Prohibited Retained Partially Completed Contract;
provided, however, that Seller shall promptly pay to Buyer any gross profit
generated by Seller under a Prohibited Retained Partially Completed Contract
after the Closing such that upon paying Buyer such gross profit, no gross profit
is realized by Seller following the Closing under such Prohibited Retained
Partially Completed Contract.  For purposes of this Agreement, the term
“Prohibited Retained Partially Completed Contract” shall mean a Retained
Partially Completed Contract that by its express written terms prohibits Seller
from having Seller’s obligations under such Retained Partially Completed
Contract performed by Buyer or its Affiliates as Seller’s subcontractor.
 

--------------------------------------------------------------------------------


 
(a)           In order to fulfill any obligation or duty under the Retained
Partially Completed Contracts to deliver products to the customer following the
Closing, Seller shall acquire such products exclusively from Buyer, at a price
equal to the price to be billed to the customer under the Retained Partially
Completed Contract, such that any gross profit generated from deliveries of
products to the customer under the Retained Partially Completed Contracts after
the Closing is fully realized by Buyer and no gross profit is realized by Seller
following the Closing.
 
(b)           Seller shall engage Buyer, as Seller’s exclusive agent, to perform
any and all services that are required to complete the Retained Partially
Completed Contracts (other than Prohibited Retained Partially Completed
Contracts), billing Seller for such services at Buyer’s Service Billing Rates
(defined below) for such services.  Buyer’s hourly billing rates for service
work, which shall apply for all purposes under this Agreement, are set forth on
Schedule 2.20(b) to the Seller Disclosure Letter (the “Buyer’s Service Billing
Rates”).
 
2.21           Acquired Partially Completed Contracts.  There will be certain
partially completed customer contracts of Seller, other than the
Acquired  Contacts (as defined below), that will be assigned or conveyed to
Buyer by Seller pursuant to this Agreement for which Seller has already
performed a certain portion of such contracts prior to closing, and/or Seller
has already billed the customer prior to Closing for a portion of such
contracts, which acquired partially completed contracts are listed on Schedule
2.21 to the Seller Disclosure Letter (the “Acquired Partially Completed
Contracts”).  Following the Closing, Seller and Buyer shall cooperate to ensure
that Buyer and Seller share in the Economic Benefit (defined below) of each of
the Acquired Partially Completed Contracts based on the percentage of the total
contract that was completed by Seller prior to the Closing as compared to the
total percentage of the contract that was completed by Buyer following the
Closing.  For this purpose, the percentage of completion of each such Acquired
Partially Completed Contract shall be calculated based upon the total Direct
Cost (defined below) of performing such contract incurred by Seller prior to the
Closing, as compared to the total Direct Cost of performing such contract by
Buyer following the Closing, calculated after the Acquired Partially Completed
Contract is completed by Buyer following the Closing.  As used in this Section
2.21, the term “Direct Cost” shall mean any (a) direct cost of inventory, goods
and equipment, including freight and shipping costs, (b) direct, unburdened
labor cost of technician and/or engineering employees, and (c) direct cost of a
subcontractor used to perform the contract; provided that Seller’s Direct Cost
shall be reduced by the amount of any warranty claim by customer or rejection of
deliverables by customer that occur after the Closing but relate to goods or
services provided by Seller prior to the Closing.  Buyer shall incur no Direct
Cost of performing such contracts prior to the Closing and Seller shall incur no
Direct Cost of performing such contracts after the Closing.  Schedule 2.21 to
the Seller Disclosure Letter sets forth all of the Direct Cost that Seller has
incurred in performing the Acquired Partially Completed Contracts as of the
Closing Date and shall be the Direct Cost used following the Closing to
calculate the percentage of total Direct Cost incurred by Seller prior to the
Closing as compared to the percentage of total Direct Cost incurred by Buyer
following the Closing.  After each of the Acquired Partially Completed Contracts
has been completed by Buyer following the Closing, Buyer shall, as soon as
practicable, provide Seller with a complete accounting of the cost incurred by
Buyer in performing such contract, and Buyer shall pay Seller, or Seller shall
pay Buyer, as the case may be, in order to ensure that Buyer and Seller each
receive their appropriate percentage of the total Economic Benefit from each
such contract.  As used in this Section 2.21, the term “Economic Benefit” shall
mean the total contract amount less the total of all combined Direct Costs
incurred by Seller and Buyer in the performance of such contract, and shall take
into consideration which party (Buyer or Seller) received funds from the
customer in payment of such contract.



--------------------------------------------------------------------------------


 
2.22           Warranty Matters.  Buyer is not assuming any liability to perform
warranty work for equipment or services provided by Seller to customers prior to
the Closing Date.  Seller shall be responsible for the cost of supplying
warranty service, if any, after the Closing Date related to revenue recognized
by Seller prior to the Closing.  Because (i) Seller will not have the necessary
resources to perform such warranty service after the Closing, (ii) performing
such warranty service in a satisfactory manner is necessary in order to maintain
a satisfactory customer relationship between the customer and Buyer following
the Closing, (iii) the cost of performing such warranty service cannot be
determined until the warranty service period is completed, and (iv) if Seller
was unable or unwilling to ensure that such warranty service was provided such
could result in a material adverse effect on Buyer’s relationship with a
customer following the Closing, Buyer and Seller agree as follows:
 
(a)           After the Closing, Buyer will perform the above-referenced
warranty service on behalf of Seller, using commercially reasonable efforts to
perform such warranty services in a satisfactory and efficient manner.
 
(b)           Buyer shall invoice Seller for all such warranty service,
invoicing Seller for such services at a rate of seventy five percent (75%) of
Buyer’s Service Billing Rates for service work and at a ten percent (10%) markup
for parts, inventory, or subcontracted services used in the performance of such
warranty service, and Seller shall pay such invoices within thirty (30) days of
invoice date. Any amounts that remain unpaid by Seller to Buyer for the
performance by Buyer of the above-mentioned warranty service shall be offset
from the Additional Purchase Consideration or any other amount owed or payable
by Buyer to Seller or Shareholder under this Agreement.


2.23           Buyer Purchase of Required Unreceived Inventory.  Buyer shall
purchase, as required to fulfill orders for customers, the products that Seller
had on order with Seller’s vendors on the Closing Date, but which were not
received into Seller’s inventory on the Closing Date, including the inventory
which was on order with Seller’s vendors on the Closing Date listed on Schedule
2.23 to the Seller Disclosure Letter, but only to the extent necessary to
fulfill Buyer’s customers orders, including but not limited to the Acquired
Contracts and Buyer’s acquired interest in the Acquired Partially Completed
Contracts.  The price paid by Buyer for Seller’s inventory shall be equal to
Seller’s actual cost from Seller’s vendor of such inventory, including freight
and shipping cost from Seller’s vendor for such products, and Buyer shall pay
Seller for such inventory purchases on the date that Seller’s invoice is due to
Seller’s vendor or finance company for Seller’s purchase of such inventory from
Seller’s vendor.


2.24           Customer Payments.  Following the Closing, it is anticipated that
certain customers might possibly pay the incorrect party for invoices of the
other party, due to administrative error, or for other reasons.  Buyer and
Seller agree to pay to the other party any payments received by one party that
rightfully belong to the other party within five business days of receipt of
such payment.


2.25           Post-Closing Activity of Seller.  In order to ensure that Seller
meets its financial obligations to Buyer as provided for in Sections 2.20, 2.21,
2.22 and 2.24 hereof following the Closing, Seller and Shareholder agree as
follows:


(a)           Until the earlier of (i) the expiration of the Escrow Period or
(ii) Buyer has issued written instruction to the Escrow Agent to release the
entire balance of the Holdback Cash to Seller as provided for herein,
Shareholder will be the only officer, director and shareholder of Seller;


(b)           Until the earlier of (i) the expiration of the Escrow Period or
(ii) Buyer has issued written instruction to the Escrow Agent to release the
entire balance of the Holdback Cash to Seller as provided for herein,
Shareholder will cause Seller to maintain capital sufficient to meet Seller’s
obligations to Buyer under Sections 2.20, 2.21, 2.22 and 2.24 hereof;


(c)           Until the earlier of (i) the expiration of the Escrow Period or
(ii) Buyer has issued written instruction to the Escrow Agent to release the
entire balance of the Holdback Cash to Seller as provided for herein, neither
Seller nor Shareholder shall grant any Security Interest in any assets of
Seller; and



--------------------------------------------------------------------------------


 
(d)           Shareholder hereby personally guarantees the prompt and complete
payment of all amounts owed by Seller to Buyer under Sections 2.20, 2.21, 2.22
and 2.24 hereof.


(e)           Shareholder and Seller hereby acknowledge and agree that Buyer
shall have the right but not the obligation to set-off any amount payable to
Buyer by Seller or Shareholder pursuant to Sections 2.20, 2.21, 2.22, 2.23 or
2.24 against Additional Purchase Consideration or any amount owed or payable by
Buyer to Seller or Shareholder under this Agreement at Closing or thereafter.


(f)            Seller shall maintain and operate all Employee Benefit Plans (as
defined in Section 3.1(p)(i) below) in accordance with all applicable
requirements of ERISA, the Internal Revenue Code and all other applicable
laws.  In the event that Seller elects to terminate any Employee Benefits Plan
Seller shall be responsible for all costs associated with terminating such
Employee Benefit Plan.


 
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES CONCERNING THE TRANSACTION


3.1           Representations and Warranties of Seller and Shareholder.  Seller
and Shareholder jointly and severally represent and warrant to Buyer that the
statements contained in this Section 3.1 are correct and complete as of the date
of this Agreement and will be correct and complete as of the Closing Date (as
though made then and as though the Closing Date were substituted for the date of
this Agreement throughout this Section 3.1 with respect to itself).  Seller and
Shareholder further jointly and severally represent and warrant to Buyer as
follows:


(a)           Organization, Qualification, and Corporate Power.  Seller is a
corporation duly organized, validly existing, and in good standing under the
laws of the jurisdiction of its incorporation.  Seller is duly authorized to
conduct business and is in good standing under the laws of each jurisdiction
where such qualification is required, except where the lack of such
qualification would not have a Material Adverse Effect on the business,
financial condition, operations, results of operations, or future prospects of
Seller.  Seller has full corporate power and authority to carry on the
businesses in which it is engaged and to own and use the properties owned and
used by it.  Schedule 3.1(a) to the Seller Disclosure Letter lists the
shareholders, directors and officers of Seller.  For purposes of this Agreement,
the term "Material Adverse Effect" shall mean, with respect to any Person, any
change or effect that is materially adverse to the business, assets, operations,
financial condition or results of operations or future prospects of such Person
and its subsidiaries, either separately or when taken as a whole.


(b)           Non-Contravention.  Neither the execution and the delivery of this
Agreement or any Ancillary Agreement (as defined in Section 3.1(u) below) to
which Seller is party, nor the consummation of the transactions contemplated
hereby or thereby, will (i) violate any constitution, statute, regulation, rule,
injunction, judgment, order, decree, ruling, charge, or other restriction of any
government, governmental agency, or court to which Seller is subject or any
provision of the charter or bylaws of Seller or (ii) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which Seller is a party or by which it is bound or to which its
assets are subject (or result in the imposition of any Security Interest upon
any of its assets), except where the violation, conflict, breach, default,
acceleration, termination, modification, cancellation, failure to give notice,
or Security Interest would not have a Material Adverse Effect on Seller or on
the ability of the parties to consummate the transactions contemplated by this
Agreement.  Seller does not need to give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any government or governmental
agency in order for the parties to consummate the transactions contemplated by
this Agreement, except where the failure to give notice, to file, or to obtain
any authorization, consent, or approval would not have a Material Adverse Effect
on Seller or on the ability of the parties to consummate the transactions
contemplated by this Agreement.



--------------------------------------------------------------------------------


 
(c)           Brokers' Fees. Neither Seller nor any Shareholder has any
liability or obligation to pay any fees or commissions to any broker, finder, or
agent with respect to the transactions contemplated by this Agreement.


(d)           Title to Assets. Except for the Security Interests expressly set
forth on Schedule 3.1(d) to the Seller Disclosure Letter (the “Permitted
Liens”), Seller has good and marketable title to, or a valid leasehold interest
in, the Purchased Assets, free and clear of any Security Interest.  Upon the
sale, assignment, transfer and conveyance of the Purchased Assets to Buyer
hereunder, there will be vested in Buyer good and marketable title to all
Purchased Assets, free and clear of all Security Interests other than Permitted
Liens.


(e)           Financial Statements. Attached as Schedule 3.1(e) to the Seller
Disclosure Letter are the balance sheets and statements of income, as of and for
the fiscal years ended December 31, 2007 and December 31, 2008 (the “Most Recent
Fiscal Year End”), as well as for the eleven months ended November 30, 2009 for
Seller (collectively the “Financial Statements”), which Seller represents are
the true and correct balance sheets and statements of income for such periods,
and which have been prepared on a consistent basis.


(f)           Events Subsequent to Most Recent Fiscal Year End.  Since the Most
Recent Fiscal Year End, Seller has operated consistent with past custom and
practice, including with respect to quantity and frequency and in compliance
with all applicable laws and regulations (the “Ordinary Course of Business”);
all of Seller’s financial statements for monthly periods since the Most Recent
Fiscal Year End have been prepared on a consistent basis; and there has not been
any Material Adverse Effect. Without limiting the generality of the foregoing
since that date:


 
(i)
no party (including Seller) has accelerated, terminated, made material
modifications to, or canceled any material agreement, contract, lease, or
license to which any of Seller or its Affiliates is a party or by which any of
them is bound;



 
(ii)
Seller has not imposed any Security Interest upon any of its assets, tangible or
intangible other than Permitted Liens;



 
(iii)
Seller has not granted any license or sublicense of or Security Interest in any
material rights under or with respect to any Intellectual Property;



 
(iv)
Seller has not experienced any material damage, destruction, or loss (whether or
not covered by insurance) to the Purchased Assets;



(v)           Except as set forth on Schedule 3.1(f)(v) to the Seller Disclosure
Letter, Seller has not granted any increase in the base compensation of any of
its directors, officers, and employees outside of the Ordinary Course of
Business;



--------------------------------------------------------------------------------


 
(vi)               Seller has not suffered any Material Adverse Effect and no
event has occurred which, so far as reasonably can be foreseen, may result in
any such Material Adverse Effect;


(vi)               Seller has not committed to do any of the foregoing actions
in this Section 3.1(f).


(g)           Undisclosed Liabilities.  Seller does not have any material
liability, whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due, including any liability for
Taxes, except for (i) Liabilities set forth on the face of the Financial
Statements (rather than in any notes thereto) and (ii) Liabilities which have
arisen after the Most Recent Fiscal Year End in the Ordinary Course of Business.


(h)           Legal Compliance.  Seller has complied with all applicable laws
(including rules, regulations, codes, plans, injunctions, judgments, orders,
decrees, rulings, and charges thereunder) of federal, state, local, and foreign
governments (and all agencies thereof), and no action, suit, proceeding,
hearing, investigation, charge, complaint, claim, demand, or notice has been
filed or commenced against it alleging any failure so to comply, except where
the failure to comply would not have a Material Adverse Effect on the Purchased
Assets.


(i)           Tax Matters.


 
(i)
Seller and each of its Affiliates have filed all income tax returns that they
were required to file.  All such income tax returns were correct and complete in
all material respects. All Taxes owed by Seller (whether or not shown on any
income tax return) have been paid. Seller currently is not the beneficiary of
any extension of time within which to file any income tax return.



 
(ii)
There is no material dispute or claim concerning any liability of Seller or any
of its Affiliates for any Taxes either (A) claimed or raised by any authority in
writing or (B) as to which Seller or any director or officer of Seller has
knowledge.



 
(iii)
Neither Seller nor any of its Affiliates has waived any statute of limitations
in respect of Taxes or agreed to any extension of time with respect to an income
tax assessment or deficiency.



 
(iv)
Seller has not filed a consent under Section 341(f) of the Internal Revenue Code
concerning collapsible corporations. Seller has not made any material payments,
is not obligated to make any material payments, or is not a party to any
agreement that under certain circumstances could obligate it to make any
material payments that will not be deductible under Section 280G of the Internal
Revenue Code. Seller has never been a United States real property holding
corporation within the meaning of Section 897(c)(2) of the Internal Revenue Code
during the applicable period specified in Section 897(c)(1)(A)(ii) of the
Internal Revenue Code. Seller is not a party to any tax allocation or sharing
agreement. Seller (A) has never been a member of an affiliated group filing a
consolidated federal income tax return (other than a group the common parent of
which was Seller) or (B) does not have any liability for the Taxes of any person
(other than Seller) under Reg. §1.1502-6 (or any similar provision of state,
local, or foreign law), as a transferee or successor, by contract, or otherwise.




--------------------------------------------------------------------------------


 
 
(v)
Seller has withheld and paid or has sufficient cash reserved for all Taxes
required to have been withheld and paid in connection with amounts paid or owing
to or on behalf of any employee, independent contractor, creditor, stockholder,
or other third party.



(j)
Real Property.



(i)           Seller does not own any real property.


 
(ii)
Schedule 3.1(j)(ii) to the Seller Disclosure Letter lists and describes briefly
all real property leased or subleased by Seller. Seller has delivered to Buyer
correct and complete copies of the leases and subleases listed in Schedule 3.1
(j)(ii). With respect to each material lease and sublease listed in Schedule
3.1(j)(ii):



 
(A)
the lease or sublease is legal, valid, binding, enforceable, and in full force
and effect in all material respects;



 
(B)
to the knowledge of Seller, no party to the lease or sublease is in material
breach or default, and no event has occurred which, with notice or lapse of
time, would constitute a material breach or default or permit termination,
modification, or acceleration thereunder;



 
(C)
no party to the lease or sublease has repudiated any material provision thereof;



 
(D)
there are no material disputes, oral agreements, or forbearance programs in
effect as to the lease or sublease;



 
(E)
Seller has not assigned, transferred, conveyed, mortgaged, deeded in trust, or
encumbered any interest in the leasehold or subleasehold; and



 
(F)
to the knowledge of Seller, all facilities leased or subleased thereunder have
received all approvals of governmental authorities (including material licenses
and permits) required in connection with the operation thereof, and have been
operated and maintained in accordance with applicable laws, rules, and
regulations in all material respects.



(k)
Intellectual Property.



 
(i)
To the knowledge of Seller, neither Seller nor any of its Affiliates has
interfered with, infringed upon, misappropriated, or violated any intellectual
property rights of third parties in any material respect, and Seller has never
received any charge, complaint, claim, demand, or notice alleging any such
interference, infringement, misappropriation, or violation (including any claim
that Seller or any of its Affiliates must license or refrain from using any
intellectual property rights of any third party). To the knowledge of Seller, no
third party has interfered with, infringed upon, misappropriated, or violated
any intellectual property rights of Seller in any material respect.




--------------------------------------------------------------------------------


 
 
(ii)
Schedule 3.1(k)(ii) to the Seller Disclosure Letter identifies each patent or
registration which has been issued to Seller with respect to any of its
intellectual property, identifies each pending patent application or application
for registration which Seller has made with respect to any of its intellectual
property, and identifies and describes each material license, agreement, or
other permission which Seller has granted to any third party with respect to any
of its intellectual property (together with any exceptions). Seller has
delivered to Buyer correct and complete copies of all such patents,
registrations, applications, licenses, agreements, and permissions (as amended
to date).  Schedule 3.1(k)(ii) also identifies each domain name, universal
resource locator, trademark, service mark, trade name, copyright or unregistered
trademark used by Seller in connection with Seller’s Business. With respect to
each item of intellectual property required to be identified in Schedule
3.1(k)(ii):



 
(A)
Seller possesses all right, title, and interest in and to the item, free and
clear of any Security Interest, licenses, or other restrictions;



 
(B)
the item is not subject to any outstanding injunction, judgment, order, decree,
ruling, or charge;



 
(C)
no action, suit, proceeding, hearing, investigation, charge, complaint, claim,
or demand is pending or, to the knowledge of Seller, threatened which challenges
the legality, validity, enforceability, use, or ownership of the item; and



 
(D)
Seller has not agreed to indemnify any person for or against any interference,
infringement, misappropriation, or other conflict with respect to the item.



 
(iii)
Schedule 3.1(k)(iii) to the Seller Disclosure Letter identifies each material
item of intellectual property that any third party owns and that Seller uses
pursuant to license, sublicense, agreement, or permission, other than
commercially available shrink-wrap software license agreements for off-the-shelf
software products entered into by Seller in the ordinary course of business.
Seller has delivered to Buyer correct and complete copies of all such licenses,
sublicenses, agreements, and permissions (as amended to date). With respect to
each item of intellectual property required to be identified in Schedule
3.1(k)(iii):



 
(A)
to the knowledge of Seller, the license, sublicense, agreement, or permission
covering the item is legal, valid, binding, enforceable, and in full force and
effect in all material respects;



 
(B)
no party to the license, sublicense, agreement, or permission is in material
breach or default, and no event has occurred which with notice or lapse of time
would constitute a material breach or default or permit termination,
modification, or acceleration thereunder;



 
(C)
no party to the license, sublicense, agreement, or permission has repudiated any
material provision thereof; and



 
(D)
Seller has not granted any sublicense or similar right with respect to the
license, sublicense, agreement, or permission.



 
(iv)
Seller has secured valid written assignments of intellectual property rights
from all independent contractors, consultants and employees who contributed to
the creation or development of the Purchased Assets that Seller does not already
own by operation of law.




--------------------------------------------------------------------------------


 
(v)
Seller has taken all necessary and appropriate steps to protect and preserve the
confidentiality of all proprietary Purchased Assets not otherwise protected by
patents, patent applications or copyrights.  All use, disclosure or
appropriation of all assets owned by Seller or licensed to Seller by a third
party have been pursuant to the terms of a written agreement between Seller, on
the one hand, and such third party, on the other hand.



 
(vi)
to the best knowledge of Seller, no employee of Seller is obligated under any
contract (including licenses, covenants or commitments of any nature) or other
agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would interfere with the use of such employee’s best
efforts to promote the interests of Seller and no employee of Seller was hired
in tortious interference with an employment arrangement.



(l)           Inventory; Contracts.


 
(i)
To the best of Seller’s knowledge, the Inventory (a) consists of items which are
in all material respects free of any defect, fault, imperfection, impurity or
dangerous propensity of any kind, (b) is of a quality and quantity usable and
salable in the ordinary and usual course of business and (c) is owned by Seller.



 
(ii)
There are no contracts or other agreements to which Seller is a party that in
any way burdens or otherwise effects any of the Purchased Assets, restricts
Seller’s use of any of the Purchased Assets for their intended purpose or
obligates Seller to pay any other party based on Seller’s ownership and use of
the Purchased Assets.



 
(iii)
Seller has delivered to Buyer all contracts and other agreements to which Seller
is a party and that are included in the Purchased Assets (subject only to the
receipt of all necessary consents to the assignment of such contracts and
agreements to Buyer), including:

 
(A)           any agreement (or group of related agreements) for the lease of
real or personal property to or from any Person providing for lease or rental
payments;
 
(B)           all customer contracts related to Seller’s Business as of the date
of this Agreement;
 
(C)           any agreement or group of related agreements for the sale of
supplies, products, or other personal property, or for the furnishing or receipt
of services, the performance of which will extend over a period of more than one
year from the date of such agreement or from the date of this Agreement;
 
(D)           any agreement concerning a partnership or joint venture;
 
(E)           any agreement or group of related agreements under which Seller
created, incurred, assumed, or guaranteed any indebtedness for borrowed money,
or any capitalized lease obligation, or under which Seller has imposed an
encumbrance of any kind on any of the Purchased Assets, tangible or intangible;
 

--------------------------------------------------------------------------------


 
(F)           any agreement concerning confidentiality or non-competition with
respect to Seller’s Business; and
 
(G)           any agreement under which the consequences of a default or
termination could possibly have a Material Adverse Effect on Seller’s Business.
 
With respect to each of the contracts and / or agreements mentioned above in
this Section 3.1(l), (1) to the best of Seller knowledge, the agreement is
legal, valid, binding, enforceable, and in full force and effect; (2) the
agreement will continue to be legal, valid, binding, enforceable, and in full
force and effect on identical terms following the consummation of the
transactions contemplated hereby, subject to the receipt of all necessary
consents to the assignment of such agreements to Buyer to the extent such
agreements may be assigned, and, with respect to enforcement, except as such
enforcement may be limited by bankruptcy, insolvency, moratorium and other
similar laws affecting creditors’ rights generally and to general principles of
equity, (3) Seller is not in breach or default, and no other party is in breach
or default, under the agreement, and no event has occurred which with notice or
lapse of time would constitute a breach or default, or permit termination,
modification, or acceleration, under the agreement; and (4) Seller has not
repudiated and no other party has repudiated, any provision of the
agreement.   Seller makes no warranty to Buyer regarding the assignability of
any individual contract and/or agreement other than as indicated by the specific
terms and/or conditions set forth therein.  However, Seller and Shareholder
agree to use reasonable commercial efforts to assist Buyer in securing
assignment of the contracts and/or agreements mentioned above in this Section
3.1(l).
 
 
(m)
[INTENTIONALLY OMITTED]



(n)           Litigation. Schedule 3.1(n) to the Seller Disclosure Letter sets
forth each instance in which Seller (i) is subject to any outstanding
injunction, judgment, order, decree, ruling, or charge or (ii) is a party or, to
the knowledge of Seller,  is threatened to be made a party to any action, suit,
proceeding, hearing, or investigation of, in, or before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator.


(o)           Employees. To the knowledge of Seller, no executive, key employee,
or significant group of employees plans to terminate employment with Seller,
except as contemplated by consummation of the transaction provided for in this
Agreement. Seller is not a party to or bound by any collective bargaining
agreement, nor has it experienced any strike or material grievance, claim of
unfair labor practices, or other collective bargaining dispute within the past
three years.  Seller has not committed any material unfair labor practice.
Neither Seller nor any of the directors and officers of Seller has any knowledge
of any organizational effort presently being made or threatened by or on behalf
of any labor union with respect to employees of Seller.  Schedule 3.1(o) to the
Seller Disclosure Letter sets forth a true and complete list of:  (i) the names,
title and current salaries of all officers of Seller; (ii) the wage rates (or
wages if applicable) for each exempt and nonexempt, salaried and hourly
employees of Seller; (iii) all scheduled or contemplated increases in
compensation or bonuses; and (iv) all scheduled or contemplated employee
promotions.



--------------------------------------------------------------------------------


 
(p)           Employee Benefits.


 
(i)
Schedule 3.1(p) to the Seller Disclosure Letter lists any plan, program,
arrangement, agreement or commitment which is an employment, consulting,
non-competition or deferred compensation agreement, or an executive
compensation, incentive bonus or other bonus, employee pension, profit sharing,
savings, retirement, stock option, stock purchase, stock appreciation rights,
severance pay, life, health, disability or accident insurance plan,
corporate-owned or key-man life insurance or other employee benefit plan as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) that Seller maintains or to which Seller contributes or has
any obligation to contribute (each an “Employee Benefit Plan”).



 
(A)
Each Employee Benefit Plan (and each related trust, insurance contract, or fund)
complies in form and in operation in all material respects with the applicable
requirements of ERISA, the Internal Revenue Code of 1986, as amended (the
“Internal Revenue Code”), and other applicable laws.



 
(B)
All required reports and descriptions (including Form 5500 Annual Reports,
summary annual reports, PBGC-l's, and summary plan descriptions) have been
timely filed and distributed appropriately with respect to each Employee Benefit
Plan.  The requirements of COBRA have been met in all material respects with
respect to each Employee Benefit Plan which is an Employee Welfare Benefit Plan
(as defined in ERISA §3(1)).



 
(C)
All contributions (including all employer contributions and employee salary
reduction contributions) which are due have been paid to each Employee Benefit
Plan which is an Employee Pension Benefit Plan (as defined in ERISA §3(2)) and
all contributions for any period ending on or before the Closing Date which are
not yet due have been paid to each Employee Pension Benefit Plan or accrued in
accordance with the past custom and practice of Seller. All premiums or other
payments for all periods ending on or before the Closing Date have been paid
with respect to each Employee Benefit Plan which is an Employee Welfare Benefit
Plan.



 
(D)
Each Employee Benefit Plan which is an Employee Pension Benefit Plan meets the
requirements of a "qualified plan" under Internal Revenue Code §401(a), has
received, within the last two years, a favorable determination letter from the
Internal Revenue Service that it is a "qualified plan," and Seller is not aware
of any facts or circumstances that could result in the revocation of such
determination letter.



 
(ii)
With respect to each Employee Benefit Plan that Seller and any ERISA affiliate
maintains or ever has maintained or to which any of them contributes, ever has
contributed, or ever has been required to contribute:



 
(A)
No Employee Benefit Plan which is an Employee Pension Benefit Plan (other than
any Multiemployer Plan) has been completely or partially terminated or been the
subject of a reportable event as to which notices would be required to be filed
with the PBGC. No proceeding by the PBGC to terminate any Employee Pension
Benefit Plan (other than any Multiemployer Plan) has been instituted or
threatened.




--------------------------------------------------------------------------------


 
 
(B)
There have been no prohibited transactions with respect to any Employee Benefit
Plan. No fiduciary has any Liability for material breach of fiduciary duty or
any other material failure to act or comply in connection with the
administration or investment of the assets of any Employee Benefit Plan. No
action, suit, proceeding, hearing, or investigation with respect to the
administration or the investment of the assets of any Employee Benefit Plan
(other than routine claims for benefits) is pending or threatened.



 
(C)
Seller has not incurred any Liability to the PBGC (other than PBGC premium
payments) or otherwise under Title IV of ERISA (including any withdrawal
liability as defined in ERISA §4201) or under the Internal Revenue Code with
respect to any Employee Benefit Plan which is an Employee Pension Benefit Plan.



 
(iii)
Seller does not contribute to, has never contributed to, and never has been
required to contribute to any multiemployer plan or has any Liability, including
any withdrawal liability (as defined in ERISA §4201), under any Multiemployer
Plan.



 
(iv)
Except as otherwise disclosed on Schedule 3.1(p) to the Seller Disclosure
Letter, Seller does not maintain and has never maintained or contributed, or
ever has been required to contribute to any Employee Welfare Benefit Plan
providing medical, health, or life insurance or other welfare-type benefits for
current or future retired or terminated employees, their spouses, or their
dependents (other than in accordance with COBRA).



(q)           Guaranties.  Seller is not a guarantor of, nor is Seller otherwise
responsible for, any Liability of any other Person.


(r)           Authorization of Transaction. Seller has full power and authority
to execute and deliver this Agreement and each of the Ancillary Agreements to
which it is a party and to perform its obligations hereunder and
thereunder.  Shareholder has full legal capacity to enter into, execute and
deliver this Agreement and each Ancillary Agreement to which such Shareholder is
a party, to fully perform his obligations hereunder and thereunder.  This
Agreement and each of the Ancillary Agreements constitutes the valid and legally
binding obligation of Seller and Shareholder, enforceable in accordance with
their respective terms and conditions, except (i) as the same may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or other laws of
general application now or hereafter in effect relating to the rights and
remedies of creditors, and (ii) that the availability of the remedy of specific
performance or of injunctive or other forms of equitable relief may be subject
to equitable defenses and to the discretion of the court before which any
proceeding therefore may be brought.  Neither Seller nor any shareholder needs
to give any notice to, make any filing with, or obtain any authorization,
consent, or approval of any government or governmental agency in order to
consummate the transactions contemplated by this Agreement or any of the
Ancillary Agreements.


(s)           Tangible Assets.  Except as set forth in Schedule 3.1(s) to the
Seller Disclosure Letter, the Purchased Assets are free from defects (patent and
latent), have been maintained in accordance with normal industry practice, are
in good operating condition and repair (subject to normal wear and tear), and
are suitable for the purposes for which it presently is used and presently is
proposed to be used. The Personal Property items listed on Schedule 1.1(a) to
the Seller Disclosure Letter are substantially all of the tangible assets that
are being used by Seller to operate the Seller’s Business.


(t)           Environmental Matters.



--------------------------------------------------------------------------------


 
(i)           Except as set forth in Schedule 3.1(t) to the Seller Disclosure
Letter or in compliance with applicable Environmental Laws, (A) to the best of
Seller’s and Shareholder’s knowledge, Seller has never generated, transported,
used, stored, treated, disposed of or managed any Hazardous Waste (as defined
below); (B) while Seller has leased the real property listed on Schedule
3.1(j)(ii) to the Seller Disclosure Letter, no Hazardous Material (as defined
below) has ever been spilled, released or disposed of at the real property
listed on Schedule 3.1(j)(ii), or has ever been located in the soil or
groundwater at any such property; (C) while Seller has leased the real property
listed on Schedule 3.1(j)(ii), no Hazardous Material has ever been transported
from any real property listed on Schedule 3.1(j)(ii) for treatment, storage or
disposal at any other place; (D) to the best of Seller’s and Shareholder’s
knowledge, Seller does not presently own, operate, lease or use any site on
which underground storage tanks are located; and (E) while Seller has leased the
real property listed on Schedule 3.1(j)(ii), no Security Interest has ever been
imposed by any governmental agency on any of the Purchased Assets as a result of
the violations of Environmental Laws (as defined below).


(ii)           Except as set forth in Schedule 3.1(t) to the Seller Disclosure
Letter, (A) to the best of Seller’s knowledge, Seller has no material liability
under, nor has it ever violated, any Environmental Law (as defined below) with
respect to any property listed on Schedule 3.1(j)(ii) to the Seller Disclosure
Letter; (B) each property listed on Schedule 3.1(j)(ii) and any facilities and
operations thereon, are presently in compliance with all applicable
Environmental Laws; (C) Seller has never entered into or been subject to any
judgment, consent decree, compliance order or administrative order with respect
to any environmental or health and safety matter or received any request for
information, notice, demand letter, administrative inquiry or formal or informal
complaint or claim with respect to any environmental or health and safety matter
or the enforcement of any Environmental Law; and (D) Seller has no reason to
believe that any of the items enumerated in clause (C) of this Subsection will
be forthcoming.


(iii)           Except as set forth in Schedule 3.1(t) to the Seller Disclosure
Letter, to the knowledge of Seller, no property listed on Schedule 3.1(j)(ii) to
the Seller Disclosure Letter contains any asbestos or asbestos-containing
material, any polychlorinated biphenyls (“PCB”s) or equipment containing PCBs,
or any urea formaldehyde foam insulation.


(iv)           Seller shall provide to Buyer, at or prior to the Closing, copies
of all documents, records, and information available to it concerning any
environmental or health and safety matter relevant to Seller regarding any of
the property listed on Schedule 3.1(j)(ii) to the Seller Disclosure Letter,
whether generated by Seller or others, including, without limitation,
environmental audits, environmental risk assessments, site assessments,
documentation regarding off-site disposal of Hazardous Materials, spill control
plans and reports, correspondence, permits, licenses, approvals, consents and
other authorizations related to environmental or health and safety matters
issued by any governmental agency.


(v)           For purposes of this Section 3.1(t), (i) “Hazardous Material”
shall mean and include any hazardous waste, hazardous material, hazardous
substance, petroleum product, oil, toxic substance, pollutant, contaminant or
other substance which may pose a threat to the environment or to human health or
safety, as defined or regulated under any Environmental Law; (ii) “Hazardous
Waste” shall mean and include any hazardous waste as defined or regulated under
any Environmental Law; and (iii) “Environmental Law” shall mean any
environmental or health and safety-related law, regulation, rule, ordinance or
bylaw at the foreign, federal, state or local level, whether existing as of the
date hereof, previously enforced or subsequently enacted.



--------------------------------------------------------------------------------


 
(u)           Consents.  Except as set forth on Schedule 3.1(u), no consent of
any third party is required to be obtained by Seller for the execution, delivery
and performance of this Agreement, the Assignment, Bill of Sale and Assumption
Agreement, dated as of the  Agreement Date, between Buyer and Seller in the form
attached hereto as Exhibit B (the “Assignment Agreement”), or the Lock-Up
Agreements, dated as of the Agreement Date, between Buyer and Shareholder and
Seller, respectively in the form attached hereto as Exhibit C (the “Lock-Up
Agreements” and together with the Assignment Agreement collectively, the
“Ancillary Agreements”) or the consummation of the transactions contemplated
hereby or thereby.


(v)           Disclosure.  This Agreement and the schedules, attachments,
written statements, documents, certificates, or other items prepared or supplied
to Buyer by or on behalf of Seller with respect to the transactions contemplated
in this Agreement and each Ancillary Agreement are correct, complete and
authentic, and all contracts and other agreements or instruments included
hereunder or thereunder are valid, subsisting and binding on the parties thereto
in accordance with their terms.  Neither this Agreement, nor any other Ancillary
Agreement nor any of the schedules, attachments, written statements, documents,
certificates, or other items prepared or supplied to Buyer by or on behalf of
Seller with respect to the transactions contemplated in this Agreement (the
“Transaction Documents”) contain any untrue statement of a material fact or omit
a material fact necessary to make each statement contained herein or therein not
misleading.  Neither Seller nor any responsible officer or manager or
Shareholder has intentionally concealed any fact known by such person to have a
Material Adverse Effect.  There is no fact known by Seller or any Shareholder
not disclosed in writing to Buyer by Seller or Shareholder that materially and
adversely affects, or so far as may reasonably be foreseen by the Seller, is
likely to materially and adversely affect, the Purchased Assets, the condition
of their commercialization or the ability of Seller or Shareholder to perform
the transactions contemplated by this Agreement.


(w)           Investor Qualifications.


 
(i)
Seller and Shareholder understand that any shares of Buyer Common Stock to be
received in partial payment of the purchase price are characterized as
"restricted securities" under the federal securities laws inasmuch as they are
being received from Buyer in a transaction not involving a public offering, are
being offered and sold without registration under the Securities Act of 1933, as
amended (the “Securities Act”), in a private placement that is exempt from the
registration provisions of the Securities Act and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in limited circumstances.  Seller and Shareholder
understand that each must bear the economic risk of the acquisition of the Buyer
Common Stock made in connection herewith for an indefinite period of time
because, among other reasons, the shares of Buyer Common Stock issued to Seller
hereunder will not have been registered under the Securities Act or under the
securities laws of certain states and, therefore, cannot be resold, assigned or
otherwise disposed of unless they are subsequently registered under the
Securities Act and under the applicable securities laws of such states or an
exemption from such registration is available.  Seller and Shareholder further
understand that the certificate representing the shares of Buyer Common Stock
shall bear a legend in substantially the following form:



 
"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER ANY STATE
SECURITIES LAWS, AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN EXEMPTION FROM REGISTRATION THEREUNDER AND COMPLIANCE WITH APPLICABLE
STATE SECURITIES LAWS";




--------------------------------------------------------------------------------


 
(ii)           Seller and Shareholder can bear the economic risk of their
respective investment in the Buyer Common Stock and have such knowledge and
experience in financial and business matters that they are each capable of
evaluating the merits and the risks of the investment in Buyer.  Seller and
Shareholder understand that the per share value of the Buyer Common Stock may
fluctuate from time to time and that the per share value of the Buyer Common
Stock at the time of Closing or at the time of issuance to Seller is not a
representation by Buyer that Seller or any Shareholder could now or at any time
in the future receive such per share amount in connection with any transaction
involving the Buyer Common Stock.  Seller and Shareholder have been furnished
with all materials relating to the business, finances and operations of Buyer
which have been requested, including, without limitation all certificates,
instruments, agreements and other documents defining the rights, limitations and
preferences of the Buyer Common Stock.  Seller and Shareholder have conducted
their own investigation of Buyer and are not relying on any representations or
warranties of Buyer other than those expressly set forth herein.  Seller and
Shareholder understand that Buyer is under no obligation to register the Buyer
Common Stock on the behalf of Seller or any Shareholder;


(iii)           Seller is acquiring the Buyer Common Stock for its own account
with the present intention of holding such securities for purposes of
investment, and that it has no intention of selling such securities in a public
distribution in violation of the federal securities laws or any applicable state
securities laws; and


3.2           Representations and Warranties of Buyer. Buyer represents and
warrants to Seller that the statements contained in this Section 3.2 are correct
and complete as of the date of this Agreement and will be correct and complete
as of the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section 3.2), except
as set forth in Schedule 3.2 to the Seller Disclosure Letter.


(a)           Organization of Buyer. Buyer is a corporation duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
formation.


(b)           Authorization of Transaction. Buyer has full power and authority
(including full corporate power and authority) to execute and deliver this
Agreement and to perform its obligations hereunder.  The shares of Buyer Common
Stock issued by Buyer as Additional Purchase Consideration, if any, when issued
in accordance with the terms and conditions of this Agreement will be validly
issued, fully paid,  non-assessable and not otherwise pledged to any third
party. This Agreement constitutes the valid and legally binding obligation of
Buyer, enforceable against Buyer in accordance with its terms and conditions,
except as enforcement may be limited by (i) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
rights of creditors generally and (ii) the effect of rules of law governing the
availability of equitable remedies. Buyer need not give any notice to, make any
filing with, or obtain any authorization, consent, or approval of any government
or governmental agency in order to consummate the transactions contemplated by
this Agreement.



--------------------------------------------------------------------------------


 
(c)           Non-Contravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Buyer is subject, or any provision of
Buyer’s charter or bylaws or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which Buyer is a party or by which it is bound or to which any of its assets
is subject.


(d)           Brokers' Fees. Buyer has no liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which Seller could become liable
or obligated.


(e)           No Other Representations or Warranties.  Buyer hereby acknowledges
that with the exception of Seller’s and Shareholder’s representations and
warranties set forth in the Transaction Documents, Seller and Shareholder make
no other representations or warranties, express or implied, to Seller with
respect to the Purchased Assets.


ARTICLE IV.
COVENANTS OF SELLER AND THE SHAREHOLDERS


Seller and Shareholder jointly and severally covenant and agree with Buyer as
follows:


4.1           Consummation of Agreement.  Seller and Shareholder shall use
commercially reasonable efforts to perform and fulfill all conditions and
obligations on its part to be performed and fulfilled under this Agreement, to
the end that the transactions contemplated by this Agreement shall be fully
carried out.


4.2           Satisfaction of Conditions.  Seller and Shareholder will use
reasonable efforts to obtain as promptly as practicable the satisfaction of the
conditions to Closing set forth in Article VI and any necessary consents or
waivers under or amendments to leases and other contracts by which Seller is
bound.


4.3           Notices and Consents.  Seller will give any notices to, make any
filings with, and use its reasonable best efforts to obtain any authorizations,
consents, and approvals of governments and governmental agencies.


4.4           Regular Course of Business.  Between the date of this Agreement
and the Closing Shareholder will not cause or permit Seller to engage in any
practice, take any action, or enter into any transaction outside the Ordinary
Course of Business.  Further, Seller will operate Seller’s Business in
accordance with the reasonable judgment of its management diligently and in good
faith, consistent with past management practices, and continue to use its
reasonable efforts to keep available the services of present officers and
employees (other than planned retirements) and to preserve its present
relationships with persons having business dealings with it.  Shareholder will
not cause or permit Seller to take any actions which would require a supplement
or amendment to the items required to be disclosed pursuant to Section
3.1.  Further, between the date of this Agreement and the Closing Date, Seller
will:


(a)           communicate regularly with Buyer and keep Buyer closely advised of
any material developments relating to Seller and the Purchased Assets;


(b)           pay all of its trade accounts payable as they become due in the
Ordinary Course of its Business;


(c)           maintain its books and records in the usual, regular and ordinary
manner, on a basis consistent with prior periods, and will comply with all laws
applicable to each;



--------------------------------------------------------------------------------


 
(d)           keep and maintain all approvals, authorizations, consents,
licenses, domain name registrations, operating authorities, certificates of
public convenience, orders and other permits in full force and effect, continue
to operate Seller’s Business pursuant to such approvals, authorizations,
consents, licenses, operating authorities, certificates of public convenience,
orders and other permits and take all steps necessary to meet requirements on
pending applications for approvals, authorizations, consents, licenses,
operating authorities, certificates of public convenience, orders and permits;
and


(e)           not increase the discounts or other sales promotions it offers to
customers over the discounts and promotions offered by Seller during the 3 month
period immediately preceding the date of this Agreement.


4.5           Preservation of Business.  Seller agrees that the Purchased Assets
will be used, preserved, and maintained, as far as practicable, in the Ordinary
Course of Business, to the same extent and in the same condition as said assets,
property, and rights are used, preserved and maintained on the date of this
Agreement, and no unusual or novel methods of purchase, sale, management, or
operation of said Purchased Assets or Seller’s Business will be made or
instituted.  Without the prior consent of Buyer, Seller will not encumber any of
the Purchased Assets or make any commitments relating to such assets, property,
or business, except in the Ordinary Course of Business.


4.6           Insurance.  Seller will keep or cause to be kept in effect and
undiminished the insurance now in effect on its various properties and assets,
and will purchase such additional insurance, at Buyer's cost, as Buyer may
request.


4.7           Employees.  Seller will not grant to any employee of Seller any
promotion, any increase in compensation, or any bonus or other award other than
promotions, increases, or awards that are regularly scheduled in the Ordinary
Course of Business or contemplated on the date of this Agreement or that are, in
the reasonable judgment of management of Seller, in its best interest.


4.8           No Violations.  Seller will comply in all material respects with
all statutes, laws, ordinances, rules, and regulations applicable to Seller’s
Business.


4.9           Public Announcements.  Shareholder will not and will cause Seller
not to issue any press release or other announcement to the employees,
customers, or suppliers of Seller related to this Agreement or this purchase
without the approval of Buyer, unless required by law, in which case Buyer and
Seller will consult with each other regarding the announcement.  Buyer will
provide written approval of communications to Seller’s employees, customers or
suppliers necessary to effect the transaction contemplated by this Agreement.


4.10           Company Examinations and Investigations.  Prior to the Closing
Date, Seller agrees that Buyer shall be entitled, through its employees and
representatives, including, without limitation, its attorneys and accountants,
to make such investigation of Seller and such examination of the books, records
and financial condition of Seller as Buyer reasonably desires.  Any such
investigation and examination shall be conducted at reasonable times and under
reasonable circumstances and Seller shall cooperate fully therein.  In order
that Buyer may have full opportunity to make such business, accounting and legal
review, examination or investigation as it may wish of the business and affairs
of Seller, Seller shall furnish the representatives of Buyer during such period
with all such information concerning the affairs of Seller as such
representatives may reasonably request and cause its officers, employees,
consultants, agents, accountants and attorneys to cooperate fully with such
representatives in connection with such review and examination and to make full
disclosure to Buyer of all material facts affecting the financial condition and
business operation of Seller.



--------------------------------------------------------------------------------


 
4.11           Continued Effectiveness of Representations and Warranties of
Seller.  From the date hereof through the Closing Date, Seller shall conduct its
Seller’s Business in a commercially reasonable manner and in such a manner so
that the representations and warranties contained in Section 3.1 shall continue
to be true and correct on and as of the Closing Date as if made on and as of the
Closing Date.


4.12           Supplements to Schedules.  From time to time prior to the
Closing, Seller will promptly supplement or amend the disclosure schedules with
respect to any matter hereafter arising that, if existing or occurring at the
date of this Agreement, would have been required to be set forth or described in
any schedule and will promptly notify Buyer of any breach by Seller that it
discovers of any representation, warranty, or covenant contained in this
Agreement.  No supplement or amendment of any Schedule made pursuant to this
section will be deemed to cure any breach of any representation of or warranty
made in this Agreement unless Buyer specifically and reasonably agrees thereto
in writing.


4.13           No Solicitation.  Until the Closing or termination pursuant to
Article VIII of this Agreement, neither Seller nor any of its directors,
officers, employees, or agents shall, directly or indirectly, encourage,
solicit, initiate, or enter into any discussions or negotiations concerning any
disposition of any of the capital stock or all or substantially all of the
assets of Seller (other than pursuant to this Agreement), or any proposal
therefore, or furnish or cause to be furnished any information concerning Seller
to any party in connection with any transaction involving the acquisition of the
capital stock or the Purchased Assets of Seller by any person other than
Buyer.  Seller will promptly inform Buyer of any inquiry (including the terms
thereof and the person making such inquiry) received by any responsible officer
or director of Seller after the date hereof and believed by such person to be a
bona fide, serious inquiry relating to any such proposal.


4.14           Loss or Threatened Loss of Customer or Supplier.  Other than as
set forth on Schedule 4.14, prior to the Closing, Seller shall promptly notify
Buyer in the event of a loss or threatened loss of any material supplier,
customer or affiliate of Seller, and shall cause employees of Seller to be made
available to call upon such customer, supplier or affiliate, together with Buyer
to assist Buyer in regaining or retaining such customer, supplier or affiliate.


4.15           Notice of Developments.  Seller will give prompt written notice
to Buyer of any material development causing a breach of any of its own
representations and warranties in Section 3.1 above.


ARTICLE V.
COVENANTS OF BUYER


Buyer covenants and agrees with Seller as follows:


5.1           Efforts of Buyer.  Buyer shall use commercially reasonable efforts
to perform and fulfill all conditions and obligations on its part to be
performed and fulfilled under this Agreement, to the end that the transactions
contemplated by this Agreement shall be fully carried out.


5.2           Public Announcements.  Subject to applicable law, at all times
Buyer will promptly advise, and obtain the approval of, Seller before issuing or
permitting any of Buyer’s directors, officers, employees, representatives,
agents or subsidiaries to issue any press release with respect to this Agreement
or the transactions contemplated hereby.


5.3           Notices and Consents.  Buyer will give any notices to, make any
filings with, and use its reasonable best efforts to obtain any authorizations,
consents, and approvals of governments and governmental agencies.



--------------------------------------------------------------------------------


 
5.4           Notice of Developments.  Buyer will give prompt written notice to
Seller of any material development causing a breach of any of its own
representations and warranties in Section 3.2 above.


ARTICLE VI.
CONDITIONS TO BUYER’S OBLIGATIONS


Each and every obligation of Buyer under this Agreement is subject to the
satisfaction, at or before the Closing, of each of the following conditions:


6.1           Representations and Warranties; Performance.  Each of the
representations and warranties made by Seller and Shareholder herein will be
true and correct in all material respects as of the Closing with the same effect
as though made at that time except for changes specifically contemplated,
permitted, or required by this Agreement; Seller and Shareholder will have
performed and complied with all agreements, covenants, and conditions required
by this Agreement to be performed and complied with by each prior to the
Closing; and Buyer will have received, at the Closing, a certificate of the
Chief Executive Officer of Seller, signed on behalf of Seller, stating that each
of the representations and warranties made by Seller herein is true and correct
in all material respects as of the Closing except for changes contemplated,
permitted, or required by this Agreement and that Seller has performed and
complied with all agreements, covenants, and conditions required by this
Agreement to be performed and complied with by it prior to the Closing.  For the
purposes of this section and determining whether a provision has been breached
in a material respect, any representation or warranty of a party that is
qualified by a materiality standard shall be read without regard to any such
materiality qualification as if such qualification were not contained herein.


6.2           Litigation.  No material action, suit, or proceeding before any
court, governmental or regulatory authority will have been commenced and be
continuing, and no investigation by any governmental or regulatory authority
will have been commenced and be continuing, and no action, investigation, suit,
or proceeding will be threatened at the time of Closing, against Seller,
Shareholder, Buyer or any of their Affiliates, associates, officers, managers or
directors, seeking to restrain, prevent, or change the transactions contemplated
hereby, questioning the validity or legality of the transactions contemplated
hereby, or seeking damages in connection with the transactions contemplated
hereby.


6.3           Absence of Material Change.  From the date of this Agreement to
the Closing, there shall not have occurred any event, change, effect, act,
discovery, or occurrence (or any combination of the forgoing) (whether or not
referred to or described herein or in any Exhibit or Schedule hereto) that
individually or in the aggregate would have, or would reasonably be expected to
have, a Material Adverse Effect.


6.4           Company Action.  Seller will have furnished to Buyer a copy,
certified by an officer of Seller, of the resolutions of the Board of Directors
of Seller and the shareholders of Seller authorizing the execution, delivery and
performance of this Agreement.


6.5           Consents.  Seller shall have made all filings with and
notifications of governmental authorities and regulatory agencies required to be
made by it in connection with the execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the continued operation
of Seller’s business by Buyer subsequent to the Closing, and Buyer shall have
received such governmental consents or permits required to use and own the
Purchased Assets, if any.



--------------------------------------------------------------------------------


 
6.6           Release of Liens.  All Security Interests on the Purchased Assets,
other than Permitted Liens, shall have been terminated and released, and Buyer
shall have received releases and such other documents evidencing such
transactions.


6.7           Assignment, Bill of Sale and Assumption Agreement.  Seller shall
have executed and delivered an Assignment Agreement.


6.8           Employment Agreement.  Each Key Employee and each other employee
of Seller that has been extended an offer of employment with Buyer or Buyer’s
affiliate shall each have executed and delivered Buyer’s or Buyer’s affiliate’s
form of employment agreement (subject to such changes as the respective parties
thereto may hereafter agree in writing).


6.9           Confidentiality, Development and Non-Interference
Agreement.  Buyer (or Buyer’s affiliate), each Key Employee and each other
employee of Seller that has been extended an offer of employment with Buyer or
Buyer’s affiliate shall have executed and delivered Buyer’s or Buyer’s
affiliate’s form of Confidentiality, Development and Non-Interference Agreement
(subject to such changes as the respective parties thereto may hereafter agree
in writing).


6.10           Lock-Up Agreement.  Seller and the Shareholder shall each have
executed and delivered Buyer’s form of Lock-Up Agreement.


6.11           Legal Opinion of Seller’s Counsel.  Buyer shall have received an
opinion of Seller’s legal counsel, Berry & Block, LLP, in a form acceptable to
Buyer.


6.12           Financial Performance. Buyer, in its sole discretion, shall have
determined, in good faith, based upon the financial statements certified by
Seller at Closing, that Seller is likely to fully satisfy the financial
projections set forth in Schedule 6.12 of to the Seller Disclosure Letter.


ARTICLE VII.
CONDITIONS TO SELLER’S OBLIGATIONS


Each and every obligation of Seller under this Agreement is subject to the
satisfaction, at or before the Closing, of each of the following conditions:


7.1           Representations and Warranties; Performance.  Each of the
representations and warranties made by Buyer herein will be true and correct in
all material respects as of the Closing with the same effect as though made at
that time except for changes contemplated, permitted, or required by this
Agreement; Buyer will have performed and complied with all agreements,
covenants, and conditions required by this Agreement to be performed and
complied with by it prior to the Closing; and Seller will have received, at the
Closing, a certificate of Buyer, stating that each of the representations and
warranties made by Buyer herein is true and correct in all material respects as
of the Closing except for changes contemplated, permitted, or required by this
Agreement and that Buyer has performed and complied with all agreements,
covenants, and conditions required by this Agreement to be performed and
complied with by it prior to the Closing. For the purposes of this section and
determining whether a provision has been breached in a material respect, any
representation or warranty of a party that is qualified by a materiality
standard shall be read without regard to any such materiality qualification as
if such qualification were not contained herein.


7.2           Corporate Action.  Buyer will have furnished to Seller a copy,
certified by an officer of Buyer, of the resolutions of the Board of Directors
of Buyer authorizing the execution, delivery, and performance of this Agreement.



--------------------------------------------------------------------------------


 
7.3           Absence of Material Change.  From the date of this Agreement to
the Closing, there has not occurred any event, change, effect, act, discovery,
or occurrence (or any combination of the forgoing) (whether or not referred to
or described herein or in any Exhibit or Schedule hereto) that individually or
in the aggregate would have, or would reasonably be expected to have, a Material
Adverse Effect.


7.4           Assignment, Bill of Sale and Assumption Agreement.  Buyer shall
have executed and delivered an Assignment Agreement.


7.5           Purchase Price.  Buyer shall have tendered delivery of the
purchase price set forth in Section 1.6 to Seller.


7.6           Employment Agreement. [INTENTIONALLY OMITTED].
 
7.7           Litigation.  No material action, suit, or proceeding before any
court, governmental or regulatory authority will have been commenced and be
continuing, and no investigation by any governmental or regulatory authority
will have been commenced and be continuing, and no action, investigation, suit,
or proceeding will be threatened at the time of Closing, against Buyer or any of
its  Affiliates, associates, officers, managers or directors, seeking to
restrain, prevent, or change the transactions contemplated hereby, questioning
the validity or legality of the transactions contemplated hereby, or seeking
damages in connection with the transactions contemplated hereby.
 
7.8           Stock Options.                                Buyer shall have
approved the issuance under the INX Inc. Incentive Plan, as amended and restated
effective July 28, 2003 and adopted by the Board of Directors of the Company and
approved by shareholders on July 28, 2003 (as amended from time to time) to each
of the persons set forth on Exhibit D hereto an option to purchase such number
of shares of Buyer Common Stock set forth opposite such person’s name on Exhibit
D hereto.


ARTICLE VIII.
TERMINATION


8.1           Termination By Buyer.  Buyer may terminate this Agreement by
giving written notice to Seller at any time prior to the Closing (a) in the
event Seller or any Shareholder has breached any representation, warranty, or
covenant contained in this Agreement in any material respect, Buyer has notified
Seller and Shareholder of the breach, and the breach has continued without cure
for a period of 15 days after the notice of breach or is otherwise not
reasonably susceptible to cure or (b) if the Closing shall not have occurred on
or before January 31, 2010, by reason of the failure of any condition precedent
under Article VI hereof (unless the failure results primarily from Buyer
breaching any representation, warranty, or covenant contained in this
Agreement).  For the purposes of this section and determining whether a
provision has been breached in a material respect, any representation or
warranty of a party that is qualified by a materiality standard shall be read
without regard to any such materiality qualification as if such qualification
were not contained herein.


8.2           Termination By Seller.  Seller may terminate this Agreement by
giving written notice to Buyer at any time prior to the Closing (a) in the event
Buyer has breached any representation, warranty, or covenant contained in this
Agreement in any material respect, Seller has notified Buyer of the breach, and
the breach has continued without cure for a period of 15 days after the notice
of breach or is otherwise not reasonably susceptible to cure or (b) if the
Closing shall not have occurred on or before January 31, 2010, by reason of the
failure of any condition precedent under Article VII hereof (unless the failure
results primarily from Seller breaching any representation, warranty, or
covenant contained in this Agreement). For the purposes of this section and
determining whether a representation or warranty has been breached in a material
respect, any representation or warranty of a party that is qualified by a
materiality standard shall be read without regard to any such materiality
qualification as if such qualification were not contained herein.



--------------------------------------------------------------------------------


 
8.3           Termination By Mutual Consent.  Anything herein or elsewhere to
the contrary notwithstanding, this Agreement may be terminated and abandoned at
any time prior to the Closing without further obligation or liability on the
part of any party by the mutual written consent of Buyer and Seller.


8.4           Effect of Termination.  If this Agreement terminates pursuant to
any provision of this Article VIII and the transactions contemplated hereunder
are not consummated, this Agreement shall be null and void and have no further
force or effect, except that any such termination shall be without prejudice to
the rights of any party on account of the nonsatisfaction of the conditions set
forth in Articles VI and VII resulting from the breach or violation of the
representations, warranties, covenants or agreements of another party under this
Agreement.


ARTICLE IX.
INDEMNIFICATION


9.1           Survival.  Each covenant or agreement in this Agreement shall
survive the Closing without limitation as to time until fully performed in
accordance with its terms.  Each representation and warranty in this Agreement,
any Transaction Document or in the Schedules or Exhibits shall survive the
Closing until the twenty-four-month anniversary of the Closing Date (the
“Survival Date”).  Notwithstanding the foregoing, the following representations
and warranties (collectively, the “Specified Representations”) shall survive the
Closing as follows:  (a) the representations and warranties contained in
Sections 3.1(a), (b), (c), (d), (g) and (r) shall survive the Closing without
limitation as to time, and (b) the representations and warranties contained in
Sections 3.1(i), 3.1(p) and 3.1(t) shall survive the Closing until 30 days after
the expiration of the statutes of limitations, if any, applicable to the matters
addressed therein.


9.2           Indemnification by Seller and Shareholder.  From and after the
date hereof, Seller and the Shareholder agree, jointly and severally, to
indemnify fully, hold harmless, protect and defend Buyer and its Affiliates, and
their respective directors, officers, agents and employees, successors and
assigns from and against:


(a)           any and all Losses (as defined below) incurred by any of them
arising out of, relating to or based upon any inaccuracy in, or breach of, any
of the representations or warranties of any of Seller or Shareholder contained
in this Agreement, any Transaction Document or in the Schedules or Exhibits
hereto or thereto;


(b)           any and all Losses incurred by any of them arising out of,
relating to or based upon any failure to perform, or other breach of, any of the
covenants or agreements of any of Seller or Shareholder contained in or
incorporated into this Agreement, any Transaction Document or in the Schedules
or Exhibits hereto or thereto;


(c)           any and all Losses incurred by any of them arising out of,
relating to or based upon any of Seller’s assets that are not Purchased Assets
or any of the Retained Liabilities;


(d)           any and all Losses incurred by any of them arising out of,
relating to or based upon Seller’s ownership or use of the Purchased Assets
prior to the Closing, including any Liability for any Taxes;



--------------------------------------------------------------------------------


 
(e)           any and all Losses incurred by any of them arising out of,
relating to or based upon the operation of Seller’s business prior to or after
the Closing; and


(f)           any and all Losses incurred by any of them arising out of,
relating to or based upon any claims made for workers’ compensation benefits or
under any Employee Benefit Plan due with respect to any event occurring or
circumstance existing prior to the Closing.


The right of Buyer and its Affiliates (and their respective directors, officers,
agents and employees, successors and assigns) to be indemnified hereunder for
any Loss shall not be limited or affected by any investigation conducted or
notice or knowledge obtained by or on behalf of any such Persons.


9.3           Indemnification by Buyer.  From and after the date hereof, Buyer
agrees to indemnify fully, hold harmless, protect and defend Seller and
Shareholder, and their respective directors, officers, agents and employees,
successors and assigns from and against:


(a)           any and all Losses (as defined below) incurred by any of them
arising out of, relating to or based upon any inaccuracy in, or breach of, any
of the representations or warranties of Buyer contained in this Agreement, any
Transaction Document or in the Schedules or Exhibits hereto or thereto;


(b)           any and all Losses incurred by any of them arising out of,
relating to or based upon any failure to perform, or other breach of, any of the
covenants or agreements of Buyer contained in or incorporated into this
Agreement, any Transaction Document or in the Schedules or Exhibits hereto or
thereto;


(c)           any and all Losses incurred by any of them arising out of,
relating to or based upon Buyer’s ownership,  use or control of the Purchased
Assets after the Closing or failure to perform any of the obligations assumed by
Buyer after the Closing with respect to the Assumed Liabilities after the
Closing; and


(d)           any and all Losses incurred by any of them arising out of,
relating to or based upon Buyer and/or its Affiliates Liability for any Taxes
related to the Purchased Assets after the Closing; and


(e)           any and all Losses incurred by any of them arising out of,
relating to or based upon the operation of Buyer’s business after the Closing.


The right of the Seller and Shareholder (and their respective directors,
officers, agents and employees, successors and assigns) to be indemnified
hereunder for any Loss shall not be limited or affected by any investigation
conducted or notice or knowledge obtained by or on behalf of any such Persons.


9.4           Losses.                       For purposes of this Agreement the
term “Losses” shall mean any and all losses, costs, claims, damages, Taxes,
Liabilities, obligations, judgments, settlements, awards, demands, offsets,
reasonable out-of-pocket costs, expenses and attorneys’ fees (including any such
reasonable costs, expenses and attorneys’ fees incurred in enforcing a party’s
right to indemnification against any indemnifying party or with respect to any
appeal) and penalties and interest, if any.


9.5           Procedure for Indemnification for Third Party Claims.


(a)           Promptly after receipt by an indemnified party under Sections 9.2
and 9.3 of notice of the commencement of any proceeding against it, but in no
event later than ninety (90) days from receipt, such indemnified party will, if
a claim is to be made against an indemnifying party under such Section, give
notice to the indemnifying party of the commencement of such claim, but the
failure to notify the indemnifying party will not relieve the indemnifying party
of any Liability that it may have to any indemnified party, except to the extent
that the indemnifying party demonstrates that the defense of such action is
prejudiced by the indemnifying party’s failure to give such notice.



--------------------------------------------------------------------------------


 
(b)           If any proceeding referred to in Section 9.5(a) is brought against
an indemnified party and it gives notice to the indemnifying party of the
commencement of such proceeding, the indemnifying party will be entitled to
participate in such proceeding and, to the extent that it wishes (unless (i) the
indemnifying party is also a party to such proceeding and the indemnified party
determines in good faith that joint representation would be inappropriate, or
(ii) the indemnifying party fails to provide reasonable assurance to the
indemnified party of its financial capacity to defend such proceeding and
provide indemnification with respect to such proceeding), to assume the defense
of such claim with counsel reasonably satisfactory to the indemnified party and,
after notice from the indemnifying party to the indemnified party of its
election to assume the defense of such proceeding, the indemnifying party will
not, as long as it diligently conducts such defense, be liable to the
indemnified party under this Article IX for any fees of other counsel or any
other expenses with respect to the defense of such proceeding, in each case
subsequently incurred by the indemnified party in connection with the defense of
such proceeding, other than reasonable costs of investigation.  If the
indemnifying party assumes the defense of a proceeding (as opposed to
participating in the defense as provided above), (i) it will be conclusively
established for purposes of this Agreement that the claims made in that
proceeding are within the scope of and subject to indemnification; (ii) no
compromise or settlement of such claims may be effected by the indemnifying
party without the indemnified party’s consent, which shall not be unreasonably
withheld, unless (A) there is no finding or admission of any violation of law or
any violation of the rights of any Person and no effect on any other claims that
may be made against the indemnified party, and (B) the sole relief provided is
monetary damages that are paid in full by the indemnifying party; and (iii) the
indemnified party will have no Liability with respect to any compromise or
settlement of such claims effected without its consent.  If notice is given to
an indemnifying party of the commencement of any proceeding and the indemnifying
party does not, within 10 days after the indemnified party’s notice is given,
give notice to the indemnified party of its election to assume the defense of
such proceeding, the indemnifying party will be bound by any determination made
in such proceeding or any compromise or settlement effected by the indemnified
party.


(c)           Notwithstanding the foregoing, if an indemnified party determines
in good faith that there is a reasonable probability that a proceeding may
adversely affect it or its Affiliates other than as a result of monetary damages
for which it would be entitled to indemnification under this Agreement, the
indemnified party may, by notice to the indemnifying party, assume the exclusive
right to defend, compromise, or settle such proceeding, but the indemnifying
party will not be bound by any determination of a proceeding so defended or any
compromise or settlement effected without its consent (which may not be
unreasonably withheld).
 
(d)           Both parties hereby consent to the non-exclusive jurisdiction of
any court in which a proceeding is brought by a third party against any
indemnified person for purposes of any claim that an indemnified person may have
under this Agreement with respect to such proceeding or the matters alleged
therein, and agree that process may be served on either party with respect to
such a claim anywhere in the world.



--------------------------------------------------------------------------------


 
9.6           Set-Off Rights; Character of Indemnity Payments.  The indemnifying
party shall promptly pay the indemnified party any amount due under this Article
IX.  Buyer shall have the right, but not the obligation, to set-off against the
Additional Purchase Consideration any amount Seller or any Shareholder may be
obligated to pay Buyer under the terms of this Agreement.  If, contrary to the
intent of the parties, any payment made pursuant to this Article IX is treated
as taxable income to the recipient, then the payor shall indemnify and hold
harmless the recipient from any Liability for Taxes attributable to the receipt
of such payment.  For purposes of this Section 9.6, the indemnified party will
be considered to be liable for Tax in respect of any payment treated as taxable
income at the highest marginal tax rate then in effect for corporations in the
jurisdiction so characterizing the payment for the year such payment is
considered to be earned by the indemnified party.


9.7           Limitation on Shareholder’s
Liability.                                                                Each
of the parties hereby agrees that the maximum liability of Shareholder under
this Agreement in respect of any indemnity claims under this Article IX shall
not exceed the aggregate purchase price (including any Additional Purchase
Consideration) under this Agreement.


ARTICLE X.
MISCELLANEOUS


10.1           Notices.  All notices, communications and deliveries hereunder
shall be made in writing signed by the party making the same, shall specify the
Section hereunder pursuant to which it is given or being made, and shall be
delivered by registered or certified mail (with postage and other fees prepaid)
as follows:


To Buyer:
INX Inc.
Attn:  James H. Long, Chairman & Chief Executive Officer
11757 Katy Freeway
5th Floor
Houston, Texas 77079
Telecopy: (713) 795-2307
Email:  jim.long@inxi.com
 
With a copy to:
Mayer Brown LLP
Attn: Robert F. Gray, Jr.
700 Louisiana Street
Suite 3600
Houston, Texas  77002
Telecopy:  (713) 632-1867
Email:  rgray@mayerbrown.com


To Seller or Shareholder:
Timothy Darryl Johnson
5742 Carlile Court
Granite Bay, California 95746
Telecopy:  (916) (791-3513
Email:  aj5742@surewest.net



--------------------------------------------------------------------------------


 
with a copy to:      
Berry & Block, LLP
Attn:  Ilene Goldstein Block
2150 River Plaza Drive, Suite 415
Sacramento, California  95833
Telecopy:  (916) 564-2024
Email:  iblock@berryblock.com


or to such other representative or at such other address of a party as such
party hereto may furnish to the other parties in writing. Such notice shall be
effective upon the date of delivery or the intended recipient’s refusal to
accept delivery.  After any notice is made hereunder, the party taking such
action will use its best efforts to deliver a copy of such notice to the e-mail
address of the intended recipients as soon as practical but in no event later
than 12 hours after such action has been taken.


            10.2           Attachments.  All schedules and exhibits attached
hereto are hereby incorporated into this Agreement and are hereby made a part
hereof as if set out in full in this Agreement.


10.3           Assignment; Successors in Interest.  No assignment or transfer by
any party of its respective rights and obligations hereunder shall be made
except with the prior written consent of the other parties hereto, except Buyer
shall be permitted to assign its rights and obligations hereunder to one of its
Affiliates, but no such assignment will release Buyer from its obligations
hereunder.  This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their successors and permitted assigns and any
reference hereto shall also be a reference to a permitted successor or assign.


10.4           Number; Gender.  Whenever the context so requires, the singular
number shall include the plural and the plural shall include the singular, and
the gender of any pronoun shall include the other genders.


10.5           Captions.  The titles and captions contained in this Agreement
are inserted herein only as a matter of convenience and for reference and in no
way define, limit, extend or describe the scope of this Agreement or the intent
of any provision hereof. Unless otherwise specified to the contrary, all
references to Articles and Sections are references to Articles and Sections of
this Agreement and all references to Exhibits are references to Exhibits to this
Agreement.


10.6           Controlling Law; Venue; Integration: Amendment.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
Texas without regard to choice of law provisions, statutes, regulations or
principles of this or any other jurisdiction.  Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts of the
State of Texas for any action, suit or proceeding arising in connection with
this Agreement, and agrees that any such action suit or proceeding shall be
brought only in any such court in Houston, Texas (and waives any objection based
on forum non conveniens or any other jurisdiction to venue therein).  This
Agreement (and the related written agreements to be entered into in connection
with this Agreement) supersedes all negotiations, agreements and understandings
among the parties with respect to the subject matter hereof and constitutes the
entire agreement among the parties hereto. This Agreement may not be amended,
modified or supplemented except by the written agreement of Seller and
Buyer.  EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY IN CONNECTION
WITH ANY LITIGATION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.



--------------------------------------------------------------------------------


 
10.7           Counterparts.  This Agreement may be executed in counterparts,
including the signature pages, each of which shall be deemed an original and all
of which together shall constitute one and the same agreement.  In addition, the
parties agree that the counterparts of this Agreement so signed may be evidenced
by delivery of a telecopy or other electronic transmission of the signature page
image to this Agreement to the other party at the number listed in Section 10.1
and that such telecopied signature pages shall be treated for all purposes as
original signatures to this Agreement.


10.8           Enforcement of Certain Rights.  Nothing expressed or implied in
this Agreement is intended, or shall be construed, to confer upon or give any
person, firm or corporation other than the parties hereto, their successors or
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement, or result in such person, firm or corporation being
deemed a third party beneficiary of this Agreement.


10.9           Waiver.  Any agreement on the part of a party hereto to any
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such party.  A waiver by one party of the performance of any
covenant, agreement, obligation, condition, representation or warranty shall not
be construed as a waiver of any other covenant, agreement, obligation,
condition, representation or warranty. A waiver by any party of the performance
of any act shall not constitute a waiver of the performance of any other act or
an identical act required to be performed at a later time.


10.10         Arbitration; Legal Proceedings.


(a)           The parties shall attempt in good faith to resolve any dispute
arising out of or relating to this Agreement, the breach, termination or
validity hereof or the transactions contemplated herein promptly by negotiation
between a representative of Buyer and Seller.  Either Seller or Buyer may give
the other written notice that a dispute exists (a “Notice of Dispute”). The
Notice of Dispute shall include a statement of such party's position and the
name and title of the representative who will represent such party. Within ten
(10) days of the delivery of the Notice of Dispute, a representative from each
party hereto shall meet at a mutually acceptable time and place, and thereafter
as long as they reasonably deem necessary, to attempt to resolve the dispute.
All documents and other information or data on which each party relies
concerning the dispute shall be furnished or made available on reasonable terms
to the other party at or before the first meeting of the parties as provided by
this paragraph.


(b)           Except as provided in Section 10.10(d) below, any controversy or
claim arising out of or relating to this Agreement, the breach, termination or
validity hereof, or the transactions contemplated herein, if not settled by
negotiation as provided in paragraph (a) of this Section 10.10, shall be settled
by arbitration in accordance with the Commercial Arbitration Rules (“CAR”) of
the American Arbitration Association (“AAA”), by one arbitrator selected by
mutual agreement of the parties.  In the event the parties cannot agree to an
arbitrator, the arbitrator shall be selected by the CAR, Selection of
Arbitrators.  Either party may initiate arbitration by delivering a written
election to arbitrate to the other party at any time after twenty (20) days
following the delivery of a Notice of Dispute if the dispute has not then been
settled by negotiation, or sooner if the other party fails to participate in
negotiation in accordance with paragraph (a) above. The arbitration procedure
shall be governed by the United States Arbitration Act, 9 U.S.C. Section 1-16
(the “Act”) and shall be held in Houston, Texas, and the award rendered by the
arbitrator shall be final and binding on the parties and may be entered in any
court having jurisdiction thereof, subject to the court’s authority to modify or
review the award as provided in the Act.


(c)           Each party shall bear its own costs and shall share equally the
fees and expenses of the arbitrator.


(d)           Each party hereby acknowledges and agrees that this Section 10.10
shall not apply to any claim, controversy, action suit or proceeding in which a
party hereto seeks specific performance, injunctive relief or any other
equitable relief and that such party may initiate any such claim, controversy,
action suit or proceeding in accordance with Section 10.6 hereof.



--------------------------------------------------------------------------------


 
10.11           Reliance on Counsel and Other Advisors.  Each party has
consulted such legal, financial, technical or other experts as it deems
necessary or desirable before entering into this Agreement. Each party
represents and warrants that it has read, knows, understands and agrees with the
terms and conditions of this Agreement.


10.12           Injunctive Relief.  The parties to this Agreement hereby agree
that any remedy at law for any breach of the provisions contained in this
Agreement shall be inadequate and that any party, to the extent permitted by
applicable law, shall be entitled to injunction relief in addition to any other
remedy such party might have under this Agreement.


10.13           Severability.  If a judicial or arbitral determination is made
that any of the provisions of this Agreement constitutes an unreasonable or
otherwise unenforceable restriction against Seller or Shareholder the provisions
of this Agreement shall be rendered void only to the extent that such judicial
or arbitral determination finds such provisions to be unreasonable or otherwise
unenforceable with respect to Seller or Shareholder.


10.14  Attorney Fees. In the event of a dispute arising under this Agreement,
the prevailing party in any subsequent arbitration or litigation proceeding
brought to enforce this Agreement shall be entitled to reimbursement of costs
and reasonable attorney fees.


[Signature Page Follows]



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Asset Purchase Agreement as
of the day and year first written above.


 

BUYER:    
SELLER:
           
INX INC.
   
MARKETWARE INC.
                     
/s/ Brian Fontana
   
/s/ Timothy Darryl Johnson
 
Brian Fontana,
   
Timothy Darryl Johnson
 
Vice President & Chief Financial Officer  
   
Chief Executive Officer
 




SHAREHOLDER:
 

         
/s/ Timothy Darryl Johnson
   
 
 
Timothy Darryl Johnson, individually
   
 
 
 
   
 
 


 